       Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 1 of 83 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                             CASE NO:

WELLS FARGO BANK, N.A.,

                               Plaintiff,

               v.

BERFA TIRES CORPORATION,

                        Defendant.
_______________________________________/

                                            COMPLAINT

       Plaintiff, Wells Fargo Bank, N.A., a national banking association (“Wells Fargo”), by and

through its undersigned counsel, sues Defendant, Berfa Tires Corporation (“Berfa Tires”), and

states as follows:

                                           INTRODUCTION

       1.      This matter arises from Berfa Tires depositing, via mobile deposit, seven (7)

cashier’s checks into its Wells Fargo accounts, and subsequently physically depositing the same

checks at another financial institution.

       2.      Berfa Tires’ actions have caused its Wells Fargo accounts to become overdrawn,

resulting in a loss to Wells Fargo in the principal amount of $90,952.35.

                           PARTIES, JURISDICTION AND VENUE
       3.      Wells Fargo is a national banking association with its main office, as designated in

its Articles of Association, located in Sioux Falls, South Dakota. Accordingly, Wells Fargo is a
       Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 2 of 83 PageID 2




citizen of South Dakota. Further, Wells Fargo is authorized to transact business in, and does

business in this District of Florida.

        4.      Berfa Tires is a Florida profit corporation with its principal place of business in

Orlando, Florida. Accordingly, Berfa Tires is a citizen of Florida.

        5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 in that

there is diversity of citizenship between Wells Fargo and Berfa Tires, and the amount in

controversy in this action exceeds $75,000.00, exclusive of interest and costs.

        6.      Venue is appropriate in the Middle District of Florida pursuant to 28 U.S.C.

§1391(b)(2) because a substantial portion of the facts giving rise to the causes of action set forth

in this Complaint occurred in this District. More specifically, the overdrawn Berfa Tires accounts

at Wells Fargo were maintained in and around Orlando, Florida.

                                             FACTS

        7.      At all times material hereto, Berfa Tires maintained the following two accounts at

Wells Fargo (collectively, the “Berfa Tires Accounts”).

             a. Business Platinum Savings account with account number ending in 2429 (the
                “Berfa Tires Savings Account”); and

             b. Platinum Business Checking account with account number ending in 2889 (the
                “Berfa Tires Checking Account”).

        8.      At all times material, Bernardo J. Faria Anunez (“Annuez”) was the sole authorized

signer on the Berfa Tires Accounts. Upon information and belief, Annuez is also the President and

owner of Berfa Tires.

        9.      From March 17, 2020, to April 21, 2020, Berfa Tires deposited into the Berfa Tires

Accounts seven (7) cashier’s checks totaling $112,721.10 (collectively the “Cashier’s Checks”;




                                                 2
       Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 3 of 83 PageID 3




attached hereto as Exhibit A), six of which were made payable to Berfa Tires and one of which

was made payable to “Bernardo Faria.”

       10.     Berfa Tires deposited the Cashiers’ Checks into the Berfa Tires Accounts via

mobile deposits, with five of the Cashier’s Checks (totaling $79,221.10) being deposited into the

Berfa Tires Checking Account and the other two Cashier’s checks (totaling $33,500.00) being

deposited into the Berfa Tires Savings Account.

       11.     Wells Fargo provided Berfa Tires access to the proceeds of the Cashier’s Checks

at the time the Cashier’s Checks were deposited, which Berfa Tires proceeded to use, withdraw

and/or transfer.

       12.     After depositing the Cashiers’ Checks at Wells Fargo, Berfa Tires then deposited

the physical Cashiers’ Checks at another financial institution, thereby causing a charge-back of all

funds previously sent to Wells Fargo by the Cashier’s Checks’ paying banks. Wells Fargo then

charged-backed each of the deposits in the Berfa Tires Accounts, which caused the accounts to

become overdrawn and Wells Fargo to suffer a loss.

       13.     Wells Fargo’s total current loss (i.e., the sum of the amount overdrawn in the Berfa

Tires Accounts) is $90,952.35, inclusive of all fees charged and credits made to the Berfa Tires

Accounts (the “Overdraft Loss”).1

       14.     The Berfa Tires Accounts is currently governed by that certain Wells Fargo Deposit

Account Agreement (effective November 9, 2020) (the “Deposit Agreement”) between Berfa Tires

and Wells Fargo, which is attached hereto as Exhibit B.




1
 The Berfa Tires Checking Account is overdrawn in the amount of $57,463.22 and the Berfa Tires
Savings Account is overdrawn in the amount of $33,489.10.

                                                  3
       Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 4 of 83 PageID 4




        15.     Pursuant to the terms of the Deposit Agreement, Berfa Tires is required to deposit

sufficient funds to cover all debits, withdrawals, overdrafts and service charges for the Berfa Tires

Accounts.

        16.     As of filing this Complaint, Berfa Tires has not deposited sufficient funds to cover

all debits, withdrawals, overdrafts and service charges for the Berfa Tires Accounts (i.e. Berfa

Tires has not reimbursed Wells Fargo for the Overdraft Loss) despite Wells Fargo’s demand for

reimbursement.

        17.     Wells Fargo has retained the undersigned attorneys and is obligated to pay them a

reasonable fee for services rendered.

        18.     Pursuant to the terms of the Deposit Agreement, Wells Fargo is entitled to its

reasonable attorneys’ fees and costs against Befra Tires incurred in connection with this matter.

        19.     All conditions precedent to this action have been satisfied, occurred, or have

otherwise been waived.

                              COUNT I – BREACH OF CONTRACT

        20.     Wells Fargo hereby incorporates by reference and re-alleges paragraphs 1 through

19 as if fully set forth herein.

        21.     Pursuant to the terms of the Deposit Agreement, Berfa Tires is required to deposit

sufficient funds to cover all debits, withdrawals, overdrafts and service charges for Berfa Tires

Accounts.

        22.     By failing to deposit sufficient funds to cover the overdraft and service charges in

the Berfa Tires Accounts, Berfa Tires is in breach of the Deposit Agreement.

        23.     Despite Wells Fargo’s demands, Berfa Tires has failed and/or refused to reimburse

Wells Fargo for the Overdraft Loss, which remains due and owing to Wells Fargo.



                                                 4
         Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 5 of 83 PageID 5




          24.     As a consequence of Berfa Tire’s actions, Wells Fargo has been damaged.

      WHEREFORE, Wells Fargo demands judgment against Defendant, Berfa Tires Corporation,

in the amount of the Overdraft Loss ($90,952.35), plus costs of this action, attorneys’ fees pursuant

to the Deposit Agreement,2 prejudgment interest, and for such other and further relief as this Court

deems just and proper.

                               COUNT II – UNJUST ENRICHMENT3

          25.     Wells Fargo hereby incorporates by reference and re-alleges paragraphs 1 – 13, 16

– 17, and 19 as if fully set forth herein.

          26.     Wells Fargo conferred a benefit on Berfa Tires by making the proceeds of the

Cashier’s Checks available to Berfa Tires.

          27.     Berfa Tires had knowledge of the benefit conferred upon it, and voluntarily

accepted and retained the benefit conferred.

          28.     Under the circumstances set forth herein (i.e., Berfa Tires subsequently depositing

the Cashier’s Checks and receiving a “second round” of proceeds from another financial

institution), it would be unequitable for Berfa Tires to retain the benefit conferred upon it without

reimbursing Wells Fargo for such funds.

          WHEREFORE, Wells Fargo demands judgment against Berfa Tires in the amount of the

Overdraft Loss ($90,952.35), plus costs of this action, prejudgment interest, and for such other and

further relief as this Court deems just and proper.

Dated: December 4th, 2020.
West Palm Beach, Florida

2
  The Deposit Agreement specifically states that Berfa Tires “agree[s] to reimburse [Wells Fargo]
for the costs and expenses (including attorney’s fees and expenses) [it] incur[s]” in connection
with an overdrawn account. See Exhibit B, pg. 30.
3
    Count II is brought in the alternative to Count I.

                                                    5
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 6 of 83 PageID 6




                                    FOX ROTHSCHILD LLP
                                    777 South Flagler Drive
                                    Suite 1700 West Tower
                                    West Palm Beach, Florida 33401
                                    Telephone: (561) 804-4439
                                    Facsimile: (561) 835-9602
                                    By: /s/ Seth B. Burack
                                            Seth B. Burack
                                            Florida Bar No. 68360
                                            sburack@foxrothschild.com
                                    Attorneys for Wells Fargo Bank, N.A.




                                6
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 7 of 83 PageID 7




                  EXHIBIT “A”
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 8 of 83 PageID 8




                       Front Black & White Image




                       Back Black & White Image
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 9 of 83 PageID 9




                       Front Black & White Image




                       Back Black & White Image
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 10 of 83 PageID 10




                        Front Black & White Image




                        Back Black & White Image
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 11 of 83 PageID 11




                        Front Black & White Image




                        Back Black & White Image
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 12 of 83 PageID 12




                        Front Black & White Image




                        Back Black & White Image
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 13 of 83 PageID 13




                        Front Black & White Image




                        Back Black & White Image
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 14 of 83 PageID 14




                        Front Black & White Image




                        Back Black & White Image
Case 6:20-cv-02218 Document 1 Filed 12/04/20 Page 15 of 83 PageID 15




                   EXHIBIT “B”
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 16 of 83 PageID 1




       Effective November 9, 2020

       Deposit Account
       Agreement




       Important legal information,
       disclosures, and terms you need to
       know
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 17 of 83 PageID 1
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 18 of 83 PageID 1
     Table of contents
     Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                                                                                                                                            Introduction
       Words with specific meanings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
     Resolving disputes through arbitration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
       Consumer accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
       Business accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
     Important legal information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
     Statements and other information relating to your deposit account . . . . . . . . . . . . . 10




                                                                                                                                                                        through arbitration
                                                                                                                                                                        Resolving disputes
     Rights and responsibilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
     Checking and savings accounts
       Deposits to your account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
       Funds availability policy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
       Available balance, posting order, and overdrafts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
       Setoff and security interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31




                                                                                                                                                                        Important legal
       Business account fees and expenses; earnings allowance . . . . . . . . . . . . . . . . . . . . . . . . . 32




                                                                                                                                                                          information
       Additional rules for checks and withdrawals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
       Issuing stop payment orders and post-dated checks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
       Your account ownership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
       Interest earning accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
       Time Accounts (CDs) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42




                                                                                                                                                                        error notifications
     Electronic banking services




                                                                                                                                                                         Statements and
       Debit cards and ATM cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
       Electronic fund transfer services. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
       General rules for electronic fund transfer services. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
       Electronic fund transfer disclosures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 57
       Phone Bank Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
       Funds transfer services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 61

                                                                                                                                                                        responsibilities
                                                                                                                                                                          Rights and
                                                                                                                                                                        savings accounts
                                                                                                                                                                          Checking and
                                                                                                                                                                        banking services
                                                                                                                                                                           Electronic




                                                                                                                                                                    i
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 19 of 83 PageID 1
        Introduction
        Welcome to Wells Fargo
        You have many choices when selecting a financial institution, and we are glad you chose
        Wells Fargo Bank, N.A. We value our relationship with you and hope we answered all
        your questions when you opened your account. Whether you are opening a new account
        or currently have a Consumer or Business deposit account, please review this account
        agreement for further details regarding your account and related services.
        What words do we use to refer to the customer, this account
        agreement, and Wells Fargo?
        •     The customer is the “account owner,” “you,” “your,” or “yours.”
        •     Wells Fargo Bank, N.A. is “Wells Fargo,” “the Bank,” “we,” “us,” or “our.”
        •     This account agreement and the disclosures listed below constitute the “Agreement”:
              - The Consumer Account Fee and Information Schedule (“Consumer Schedule”) or
                 the Business Account Fee and Information Schedule (“Business Schedule”), which
                 explain our fees and provide additional information about our accounts and services,
              - Our Privacy Policy,
              - Our rate sheet for interest-earning accounts, and
              - Any additional disclosures we provide to you about your account and related
                 services, including any addenda to the Agreement or to the Consumer Schedule or
                 Business Schedule, as applicable.

            Words with specific meanings
            Certain words have specific meanings as they are used throughout this Agreement.
            These words and their meanings are defined in this section.
            ACH transaction: An ACH transaction is a deposit or payment (withdrawal) presented
            through the Automated Clearing House (ACH) network, an electronic network for
            financial transactions in the United States.
            Authorized signer: An authorized signer is a person who has your actual or apparent
            authority to use your account even if they have not signed the account application.
            Available balance: Your account’s available balance is our most current record of the
            amount of money available for your use or withdrawal. For more information, please
            see the section entitled “How do we determine your account’s available balance?” in
            this Agreement.
            Business account: A business account is any deposit account, other than one of
            Wells Fargo’s commercial deposit accounts, which is not established and maintained
            for personal, family, or household purposes. A business account is typically owned by
            an individual acting as a sole proprietor, a partnership, a limited partnership, a limited
            liability partnership, a limited liability company, a corporation, a joint venture, a non-
            profit corporation, an employee benefit plan, or a governmental unit including an
            Indian tribal entity.
            Business day: Every day is a business day except Saturday, Sunday, and federal
            holidays.




    1   Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 20 of 83 PageID 2
     Introduction
         Card: This term includes every type of consumer and business debit and ATM card




                                                                                                            Introduction
         we may issue. For Wells Fargo Campus CardSM Program customers, this term also
         includes any card that your college or university may issue to you that can be linked
         for Wells Fargo banking functionality. This term does not include any prepaid cards or
         the business deposit card unless otherwise noted.
         Consumer account: A consumer account is any deposit account which is established
         and maintained for personal, family, or household purposes and is not intended for




                                                                                                         through arbitration
                                                                                                         Resolving disputes
         business use. A consumer account is typically owned by an individual, or jointly with
         other individuals.
         Item: An item is an order, instruction, or authorization to withdraw or pay funds or
         money from an account. Examples include a check, draft, and an electronic transaction
         (including ACH), an ATM withdrawal, and a purchase using a card to access an account).
         An item also includes a purported order, instruction, or authorization to withdraw or pay
         funds or money from an account, unless otherwise prohibited by law or regulation.




                                                                                                         Important legal
                                                                                                           information
         Overdraft: An overdraft is a negative balance in your account.

     What information does the Agreement contain?
     The Agreement
     •     Explains the terms of your banking relationship with Wells Fargo,




                                                                                                         error notifications
     •     Is the Agreement between Wells Fargo and you for your account and any services,




                                                                                                          Statements and
     •     Replaces all prior deposit agreements including any oral or written representations,
           and
     •     Includes legal information about your banking relationship with Wells Fargo.
     You are responsible for ensuring that any authorized signer on your account(s) is
     familiar with the Agreement.
     We suggest you retain a copy of the Agreement — and any further information we
     provide you regarding changes to the Agreement — for as long as you maintain your                   responsibilities
     Wells Fargo accounts.                                                                                 Rights and
     Are we allowed to change the Agreement?
     Yes, we can change the Agreement by adding new terms or conditions, or by modifying
     or deleting existing ones. We refer to each addition, modification, or deletion to the
     Agreement as a modification.
                                                                                                         savings accounts
                                                                                                           Checking and




     Notice of a modification: If we are required to notify you of a modification to the
     Agreement, we will describe the modification and its effective date by a message within
     your account statement or any other appropriate means.
     Waiver of a term of the Agreement: We may agree in writing to waive a term of the
     Agreement, including a fee. This is called a waiver. We may revoke any waiver upon
     notice to you.
                                                                                                         banking services
                                                                                                            Electronic




                                                                                                     2
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 21 of 83 PageID 2
        Introduction
        How do you consent to the Agreement and any future
        modification to the Agreement?
        By signing the application for a deposit account or using your account or service
        you consent to the terms of this Agreement. Continuing to maintain or use the
        account or service after a modification to the Agreement or removal of a fee waiver
        becomes effective is considered your consent to those changes. A copy of the current
        Agreement will include modifications described in your account statement or otherwise
        communicated to you. You can obtain a copy of the current Agreement anytime by
        requesting it from a banker or at wellsfargo.com.

        What happens if a term of the Agreement is determined to be
        invalid?
        Any term of the Agreement that is inconsistent with the laws governing your account
        will be considered to be modified by us and applied in a manner consistent with such
        laws. Any term of the Agreement that a court of competent jurisdiction determines to
        be invalid will be modified accordingly. In either case, the modification will not affect the
        enforceability or validity of the remaining terms of the Agreement.

        With whom will we communicate about your account?
        We may provide you or an authorized signer with information about your account.
        When we receive information from an authorized signer, we treat it as a communication
        from you. You agree to notify us promptly in writing if an authorized signer no longer
        has authority on your account.




    3   Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 22 of 83 PageID 2
     Resolving disputes through arbitration
     (Consumer accounts only)
     Arbitration Agreement between you and Wells Fargo




                                                                                                                 Introduction
     If you have a dispute, we hope to resolve it as quickly and easily as possible. First, discuss
     your dispute with a banker. If your banker is unable to resolve your dispute, you agree
     that either Wells Fargo or you can initiate arbitration as described in this section.
     Definition: Arbitration means an impartial third party will hear the dispute between
     Wells Fargo and you and provide a decision. Binding arbitration means the decision




                                                                                                             through arbitration
                                                                                                             Resolving disputes
     of the arbitrator is final and enforceable. A dispute is any unresolved disagreement
     between Wells Fargo and you. A dispute may also include a disagreement about this
     Arbitration Agreement’s meaning, application, or enforcement.
     Wells Fargo and you each agrees to waive the right to a jury trial or a trial in front of
     a judge in a public court. This Arbitration Agreement has only one exception: Either
     Wells Fargo or you may still take any dispute to small claims court.
     Arbitration is beneficial because it provides a legally binding decision in a more streamlined,




                                                                                                             Important legal
     cost-effective manner than a typical court case. But, the benefit of arbitration is diminished if




                                                                                                               information
     either Wells Fargo or you refuse to submit to arbitration following a lawful demand. Thus, the
     party that does not agree to submit to arbitration after a lawful demand must pay all of the
     other party’s costs and expenses for compelling arbitration.

     Can either Wells Fargo or you participate in class or
     representative actions?




                                                                                                             error notifications
     No, neither Wells Fargo nor you will be entitled to join or consolidate disputes by or




                                                                                                              Statements and
     against others as a representative or member of a class, to act in any arbitration in
     the interests of the general public, or to act as a private attorney general.
     If any provision related to a class action, class arbitration, private attorney general
     action, other representative action, joinder, or consolidation is found to be illegal or
     unenforceable, the entire Arbitration Agreement will be unenforceable.

     What rules apply to arbitration?
                                                                                                             responsibilities
                                                                                                               Rights and
     Wells Fargo and you each agrees that
     •   The American Arbitration Association (AAA) will administer each arbitration and the
         selection of arbitrators according to the AAA’s Consumer Arbitration Rules (AAA Rules).
     •   If there are any differences between the AAA Rules and this Arbitration Agreement,
         this Arbitration Agreement applies. If this Arbitration Agreement is in dispute, the
         arbitrator will decide whether it is enforceable.
                                                                                                             savings accounts
                                                                                                               Checking and




     •   Wells Fargo and you are participating in commercial transactions involving the
         movement of money or goods among states.
     •   The Federal Arbitration Act (Title 9 of the United States Code) governs this
         Arbitration Agreement and any arbitration between Wells Fargo and you. If the Act
         or any part of it is inapplicable, unenforceable or invalid, the state laws governing
         your relationship with Wells Fargo govern this Arbitration Agreement.
     Either Wells Fargo or you may submit a dispute to binding arbitration at any time,
                                                                                                             banking services




     regardless of whether a lawsuit or other proceeding has previously begun. For
                                                                                                               Electronic




     information on initiating arbitration, contact the AAA at 1-800-778-7879.
     Each arbitrator must be a licensed attorney with expertise in the laws applicable to
     the dispute’s subject matter. The arbitrator will make a decision regarding the dispute
     based on applicable law, including any statutes of limitations. The arbitrator may award
     to either Wells Fargo or you any award or relief provided for by law.
                                                                                                         4
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 23 of 83 PageID 2
        Resolving disputes through arbitration
        (Consumer accounts only)
        No person participating in an arbitration can disclose the arbitration’s existence,
        content, subject, or results, except as required in a party’s ordinary course of business or
        by law.

        Who pays the arbitration fees and expenses?
        Arbitration fees and expenses are explained here:
        •   Setting the fees/expenses: The arbitration administrator determines the rules and
            procedures for deciding who pays the arbitration fees, unless limited by applicable
            law. Please check with the arbitration administrator to determine the fees applicable
            to any arbitration you file.
        •   Applying state law: The laws governing your account may limit the amount of
            fees and expenses you are required to pay in arbitration. Your arbitration fees and
            expenses will not exceed any applicable limits.
        •   Paying for attorney/expert/witness fees: Unless applicable laws state otherwise,
            each party will pay its own attorney, expert, and witness fees. This rule applies no
            matter which party wins arbitration.
        What other rights do Wells Fargo or you have when resolving
        disputes?
        Wells Fargo or you each can exercise any lawful rights or use other available remedies to
        •   Preserve or obtain possession of property,
        •   Exercise self-help remedies, including setoff rights, or
        •   Obtain provisional or ancillary remedies such as injunctive relief, attachment,
            garnishment, or appointment of a receiver by a court of competent jurisdiction.
        Where will an arbitration be held?
        An arbitration will be held in the state whose laws govern your account.




    5   Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 24 of 83 PageID 2
     Resolving disputes through arbitration
     (Business accounts only)
     Arbitration Agreement between you and Wells Fargo




                                                                                                              Introduction
     If you have a dispute, we hope to resolve it as quickly and easily as possible. First, discuss
     your dispute with a banker. If your banker is unable to resolve your dispute, you agree
     that either Wells Fargo or you can initiate arbitration as described in this section.
     Definition: Arbitration means an impartial third party will hear the dispute between
     Wells Fargo and you and provide a decision. Binding arbitration means the decision




                                                                                                          through arbitration
                                                                                                          Resolving disputes
     of the arbitrator is final and enforceable. A “dispute” is any unresolved disagreement
     between Wells Fargo and you. A “dispute” may also include a disagreement about this
     Arbitration Agreement’s meaning, application, or enforcement.
     Except as stated in “No waiver of self-help or provisional remedies” below, Wells Fargo
     and you agree, at Wells Fargo’s or your request, to submit to binding arbitration all
     claims, disputes, and controversies between or among Wells Fargo and you (and their
     respective employees, officers, directors, attorneys, and other agents), whether in tort,
     contract or otherwise arising out of or relating in any way to your account(s) and/or




                                                                                                          Important legal
                                                                                                            information
     service(s), and their negotiation, execution, administration, modification, substitution,
     formation, inducement, enforcement, default, or termination (each, a “dispute”).
     DISPUTES SUBMITTED TO ARBITRATION ARE NOT RESOLVED IN COURT BY A
     JUDGE OR JURY. TO THE EXTENT ALLOWED BY APPLICABLE LAW, WELLS FARGO
     AND YOU EACH IRREVOCABLY AND VOLUNTARILY WAIVE THE RIGHT EACH
     MAY HAVE TO A TRIAL BY JURY FOR ANY DISPUTE ARBITRATED UNDER THIS




                                                                                                          error notifications
     AGREEMENT.




                                                                                                           Statements and
     Aside from self-help remedies, this Arbitration Agreement has only one exception:
     Either Wells Fargo or you may still take any dispute to small claims court.
     Arbitration is beneficial because it provides a legally binding decision in a more
     streamlined, cost-effective manner than a typical court case. But, the benefit of
     arbitration is diminished if either Wells Fargo or you refuse to submit to arbitration
     following a lawful demand. Thus, the party that does not agree to submit to arbitration
     after a lawful demand by the other party must pay all of the other party’s costs and
     expenses for compelling arbitration.                                                                 responsibilities
                                                                                                            Rights and
     Can either Wells Fargo or you participate in class or
     representative actions?
     No, Wells Fargo and you agree that the resolution of any dispute arising pursuant to
     the terms of this Agreement will be resolved by a separate arbitration proceeding and
     will not be consolidated with other disputes or treated as a class. Neither Wells Fargo
                                                                                                          savings accounts
                                                                                                            Checking and




     nor you will be entitled to join or consolidate disputes by or against others as a
     representative or member of a class, to act in any arbitration in the interests of the
     general public, or to act as a private attorney general. If any provision related to a class
     action, class arbitration, private attorney general action, other representative action,
     joinder, or consolidation is found to be illegal or unenforceable, the entire Arbitration
     Agreement will be unenforceable.

     What rules apply to arbitration?
                                                                                                          banking services
                                                                                                            Electronic




     Wells Fargo and you each agree that the arbitration will:
     •   Proceed in a location mutually agreeable to Wells Fargo and you, or if the parties
         cannot agree, in a location selected by the American Arbitration Association (AAA) in
         the state whose laws govern your account


                                                                                                      6
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 25 of 83 PageID 2
        Resolving disputes through arbitration
        (Business accounts only)
        •   Be governed by the Federal Arbitration Act (Title 9 of the United States Code),
            notwithstanding any conflicting choice of law provision in any of the documents
            between Wells Fargo and you
        • Be conducted by the AAA, or such other administrator as Wells Fargo and you will
            mutually agree upon, in accordance with the AAA’s commercial dispute resolution
            procedures, unless the claim or counterclaim is at least $1,000,000 exclusive of
            claimed interest, arbitration fees and costs in which case the arbitration will be
            conducted in accordance with the AAA’s optional procedures for large, complex
            commercial disputes (the commercial dispute resolution procedures or the optional
            procedures for large, complex commercial disputes to be referred to, as applicable,
            as the “rules”).
        If there is any inconsistency between the terms hereof and any such rules, the terms
        and procedures set forth herein will control. Any party who fails or refuses to submit to
        arbitration following a lawful demand by any other party will bear all costs and expenses
        incurred by such other party in compelling arbitration of any dispute. Nothing contained
        herein will be deemed to be a waiver by Wells Fargo of the protections afforded to it
        under 12 U.S.C. Section 91 or any similar applicable state law.

        No waiver of self-help or provisional remedies
        This arbitration requirement does not limit the right of Wells Fargo or you to:
        1. Exercise self-help remedies, including setoff or
        2. Obtain provisional or ancillary remedies such as injunctive relief or attachment,
           before, during, or after the pendency of any arbitration proceeding.
        This exclusion does not constitute a waiver of the right or obligation of either party to
        submit any dispute to arbitration or reference hereunder, including those arising from
        the exercise of the actions detailed in (1) and (2) above.
        What are the Arbitrator qualifications and powers?
        Any dispute in which the amount in controversy is $5,000,000 or less will be decided
        by a single arbitrator selected according to the rules, and who will not render an
        award of greater than $5,000,000. Any dispute in which the amount in controversy
        exceeds $5,000,000 will be decided by majority vote of a panel of three arbitrators;
        provided however, that all three arbitrators must actively participate in all hearings
        and deliberations. Each arbitrator will be a neutral attorney licensed in the state whose
        laws govern your account, or a neutral, retired judge in such state, in either case with
        a minimum of ten years experience in the substantive law applicable to the subject
        matter of the dispute to be arbitrated. The arbitrator(s) will determine whether or not
        an issue is arbitratable and will give effect to the statutes of limitation in determining
        any claim. In any arbitration proceeding the arbitrator(s) will decide (by documents
        only or with a hearing at the discretion of the arbitrator(s)) any pre-hearing motions
        which are similar to motions to dismiss for failure to state a claim or motions for
        summary adjudication. The arbitrator(s) will resolve all disputes in accordance with the
        substantive law of the state whose laws govern your account and may grant any remedy
        or relief that a court of such state could order or grant within the scope hereof and such
        ancillary relief as is necessary to make effective any award. The arbitrator(s) will also
        have the power to award recovery of all costs and fees, to impose sanctions, and to take
        such other action as deemed necessary to the same extent a judge could pursuant to
        the federal rules of civil procedure, the state rules of civil procedure for the state whose
        laws govern your account, or other applicable law. Judgment upon the award rendered

    7   Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 26 of 83 PageID 2
    Resolving disputes through arbitration
    (Business accounts only)




                                                                                                          Introduction
     by the arbitrator(s) may be entered in any court having jurisdiction. The institution
     and maintenance of an action for judicial relief or pursuit of a provisional or ancillary
     remedy will not constitute a waiver of the right of any party, including the plaintiff, to
     submit the controversy or claim to arbitration if any other party contests such action
     for judicial relief.

     Is discovery permitted in arbitration?




                                                                                                      through arbitration
                                                                                                      Resolving disputes
     Yes, in any arbitration proceeding, discovery will be permitted in accordance with the
     rules. All discovery will be expressly limited to matters directly relevant to the dispute
     being arbitrated and must be completed no later than 20 days before the hearing date.
     Any requests for an extension of the discovery periods, or any discovery disputes, will
     be subject to final determination by the arbitrator upon a showing that the request for
     discovery is essential for the party’s presentation and that no alternative means for
     obtaining information is available.




                                                                                                      Important legal
     Who pays the arbitration fees and expenses?




                                                                                                        information
     The arbitrator will award all costs and expenses of the arbitration proceeding.

     Are there additional rules for an arbitration proceeding?
     Yes, to the maximum extent practicable, the AAA, the arbitrator(s), Wells Fargo and
     you will take all action required to conclude any arbitration proceeding within 180 days




                                                                                                      error notifications
     of the filing of the dispute with the AAA. The arbitrator(s), Wells Fargo or you may not




                                                                                                       Statements and
     disclose the existence, content, or results thereof, except for disclosures of information
     by Wells Fargo or you required in the ordinary course of business, by applicable law or
     regulation, or to the extent necessary to exercise any judicial review rights set forth
     herein. If more than one agreement for arbitration by or between Wells Fargo and you
     potentially applies to a dispute, the arbitration agreement most directly related to your
     account or the subject matter of the dispute will control. This arbitration agreement
     will survive the closing of your account or termination of any service or the relationship
                                                                                                      responsibilities
     between Wells Fargo and you.

     Do Wells Fargo and you retain the right to pursue in small claims                                  Rights and
     court certain claims?
     Yes, notwithstanding anything to the contrary, Wells Fargo and you each retains the
     right to pursue in small claims court a dispute within that court’s jurisdiction. Further,
     this arbitration agreement will apply only to disputes in which either party seeks to
                                                                                                      savings accounts




     recover an amount of money (excluding attorneys’ fees and costs) that exceeds the
                                                                                                        Checking and




     jurisdictional limit of the small claims court.
                                                                                                      banking services
                                                                                                        Electronic




                                                                                                  8
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 27 of 83 PageID 2
        Important legal information
        What laws govern your account?
        The laws governing your account include
        •   Laws, rules, and regulations of the United States, and
        •   Laws of the state where you opened your account (without regard to conflict of laws
            principles).
        For consumer and business accounts (except analyzed business accounts), your account
        statement will identify the state whose laws govern your account. If a different state
        law applies, we will notify you.
        Any funds transfer (including a wire transfer) that is a remittance transfer as defined
        in Regulation E, Subpart B, will be governed by the laws of the United States and, to
        the extent applicable, the laws of the state of New York, including New York’s version
        of Article 4A of the Uniform Commercial Code, without regard to its conflict of laws
        principles.

        What is the controlling language of our relationship?
        English is the controlling language of our relationship with you. Items you write such
        as checks or withdrawal slips must be written in English. For your convenience, we may
        translate some forms, disclosures, and advertisements into another language. If there
        is a discrepancy between our English-language and translated materials, the English
        version prevails over the translation.

        What agreement applies when there is a separate agreement for
        a service?
        If a service we offer has a separate agreement, and there is a conflict between the terms
        of the Agreement and the separate agreement, the separate agreement will apply.

        What courts may be used to resolve a dispute?
        Wells Fargo and you each agree that any lawsuits, claims, or other proceedings arising
        from or relating to your account or the Agreement, including the enforcement of the
        Arbitration Agreement and the entry of judgment on any arbitration award, will be
        venued exclusively in the state or federal courts in the state whose laws govern your
        account, without regard to conflict of laws principles.

        How will we contact you about your account?
        In order for us to service your account or collect any amount you owe, you agree that
        we may contact you by phone, text, email, or mail. We are permitted to use any address,
        telephone number or email address you provide. You agree to provide accurate and
        current contact information and only give us phone numbers and email addresses that
        belong to you.
        When you give us a phone number, you are providing your express consent permitting
        us (and any party acting on behalf of Wells Fargo) to contact you at the phone number
        you provide. We may call you and send you text messages. When we call you, you agree
        that we may leave prerecorded or artificial voice messages. You also agree that we may
        use automatic telephone dialing systems in connection with calls or text messages sent
        to any telephone number you give us, even if the telephone number is a mobile phone
        number or other communication service for which the called party is charged.




    9   Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 28 of 83 PageID 2
     Statements and other information relating to your
     deposit account




                                                                                                             Introduction
     How do we make available account statements and other notices
     to you?
     We will mail, send electronically, or otherwise make available to you an account
     statement reflecting your account activity for each statement period. We’ll do the same
     with notices. We will send all account statements and notices to the postal or electronic
     address associated with your account.




                                                                                                         through arbitration
                                                                                                         Resolving disputes
     Combined account statements: To reduce the number of separate account statements
     you receive each month, we may combine statements if you have more than one
     deposit account.
     •   If we provide a combined account statement for your accounts, we consider the
         first account listed on your statement as your primary account. You will receive
         your account statement at the address listed for your primary account. Statements
         for accounts in a combined statement will be delivered according to the delivery




                                                                                                         Important legal
         preference of the primary account. Note: Any person with online access to the




                                                                                                           information
         primary account will also have online viewing capability to all the information on the
         combined statement.
     •   If you do not want us to automatically combine your account statements, you can opt-
         out by visiting a banking location or calling the number on your account statement.
     Account statements and notices for accounts owned by more than one owner:
     When an account has more than one owner, we will send or otherwise make available




                                                                                                         error notifications
                                                                                                          Statements and
     account statements and notices to only one owner. The owner receiving this
     information is responsible for sharing copies of the information with other owners.
     We may as a courtesy provide additional copies electronically. When the account
     owner requests that we send notices to an authorized signer, the authorized signer is
     responsible for providing copies to all account owners.

     Statement period and fee period changes for checking and non-
     IRA savings accounts
                                                                                                         responsibilities
     We may change the statement period and fee period assigned to your account without                    Rights and
     advance notification. If your account earns interest, these changes will not affect interest
     calculations, but they may affect the date we post interest to your account.
     For all accounts except analyzed business checking, if the first new fee period created by
     our change is fewer than 25 days, the Bank will automatically waive the monthly service
     fee for that period.
                                                                                                         savings accounts
                                                                                                           Checking and




     When is your account statement considered received?
     Mailed account statements: When we mail your account statement, we consider it
     received by you on the second business day after mailing it.
     Electronic delivery of account statements: Account statements will be made available
     through Wells Fargo Online® Banking or Wells Fargo Business Online®, as applicable, 24
     – 48 hours after the end of the statement period. You will be notified via email that the
                                                                                                         banking services




     account statement is available for viewing. We consider the account statement to be
                                                                                                            Electronic




     received by you when it is available online.




                                                                                                    10
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 29 of 83 PageID 2
         Statements and other information relating to your
         deposit account
         What happens if your account statements or notices are returned
         or are undeliverable?
         Your account statements or notices will be considered unclaimed or undeliverable if
         •   Two or more account statements or notices are returned to us through the mail
             because of an incorrect address; or
         • We notify you electronically that your account statement is available for viewing at
             Wells Fargo Online Banking or Wells Fargo Business Online, as applicable, and we
             receive email notifications that our message is undeliverable.
         In either event, we may
         • Discontinue sending account statements and notices, and
         • Destroy account statements and notices returned to us as undeliverable.
         We will not attempt to re-deliver account statements and notices to you until you
         provide us with a valid postal or electronic address.
         How can you or Wells Fargo change your address for your account?
         Address change requests you make: You agree to promptly notify us of any change in
         your postal or email address by notifying us in writing or calling us at the number on your
         account statement at any time. If you have a combined account statement, any owner
         of the first account (primary account) can change the address of all accounts included in
         the combined account statement. We will act on your request within a reasonable time
         after we receive it. Unless you instruct otherwise, we may change the postal or electronic
         address only for the account(s) you specify or for all or some of your other account(s) with
         us.
         Address changes we make: We may update your listed address without a request from
         you if we
         •    Receive an address change notice from the U.S. Postal Service,
         •    Receive information from another party in the business of providing correct address
              details that does not match the listed address for your account or card, or
         •    Identify a need to rely on another address you have provided us.
         What obligations do you have to review account statements and
         notices and notify us of errors?
         You are obligated to:
         • Examine your account statement promptly and carefully.
         • Notify us promptly of any errors.
         • Notify us within 30 days after we have made your account statement available to
            you of any unauthorized transaction on your account. Note: If the same person
            has made two or more unauthorized transactions and you fail to notify us of the
            first one within this 30 day period, we will not be responsible for unauthorized
            transactions made by the same wrongdoer.
         • Notify us within six months after we have made your account statement available to
            you if you identify any unauthorized, missing or altered endorsements on your items.
         For specific information on unauthorized card transactions, see the “Helping protect
         your card” section in the “Debit cards and ATM cards” part of this Agreement.



    11       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 30 of 83 PageID 3
     Statements and other information relating to your
     deposit account




                                                                                                            Introduction
     Consumer accounts only: Electronic fund transfers are subject to different time
     periods for notification of errors, as described in the “Electronic fund transfer services”
     part of this Agreement. Common examples of electronic fund transfers are ATM, debit
     card, and Online Bill Pay transactions.

     What happens if you fail to notify us of an unauthorized
     transaction within the time frames specified above?




                                                                                                        through arbitration
                                                                                                        Resolving disputes
     If you fail to notify us of any unauthorized transaction, error, or claim for a credit
     or refund within the time frames specified above, your account statement will be
     considered correct and we will not be responsible for any unauthorized transaction,
     error, or claim for transactions included in the applicable statement.

     When is a transaction unauthorized?
     A transaction is an unauthorized transaction when it is




                                                                                                        Important legal
     • Missing a required signature or other evidence showing you have authorized it, or




                                                                                                          information
     • Altered (for example, the amount of a check or the payee’s name is changed).
     You can notify us of errors on your account statements by promptly
     • Calling the telephone number listed on your account statement or in a notice, or
     • Submitting a written report (if instructed by us) as soon as possible, but in any event
        within the specified time frames.




                                                                                                        error notifications
                                                                                                         Statements and
     What happens when you report an unauthorized transaction?
     We investigate any reports of unauthorized activity on your account. After you submit a
     claim, we may require you to:
     •   Complete and return the claim form and any other documents we require,
     •   Notify law enforcement, and
     •   Cooperate fully with us in our investigation.
     We can reverse any credit made to your account resulting from a claim of unauthorized              responsibilities
     transaction if you do not cooperate fully with us in our investigation or recovery efforts,          Rights and
     or we determine the transaction was authorized.
     For specific information on unauthorized card transactions, see the “Helping protect
     your card” section in the “Debit cards and ATM cards” part of this Agreement.
     Consumer accounts only: For specific information on unauthorized electronic fund
                                                                                                        savings accounts




     transfers, see the “Electronic fund transfer services” part of this Agreement.
                                                                                                          Checking and




     Is there a risk of losses as a result of unauthorized items on your
     account?
     Yes, you acknowledge that there is a growing risk of losses resulting from unauthorized
     items.
     Protection against unauthorized items
                                                                                                        banking services




     Are you responsible for taking reasonable steps to help prevent fraud on your
                                                                                                          Electronic




     account?
     Yes, you agree to take reasonable steps to ensure the integrity of your account and
     items drawn on your account or deposited to it. You acknowledge that there is a


                                                                                                   12
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 31 of 83 PageID 3
         Statements and other information relating to your
         deposit account
         growing risk of losses resulting from unauthorized items. To help prevent fraud and
         protect your assets, we recommend that you take these preventive measures:
         •    Reconcile statements for your account as you receive them and notify us promptly
              of any problem.
         •    Contact us promptly if you do not receive the statement for your account when you
              would normally expect it.
         •    Secure your supply of checks at all times. Stolen checks are a common method of fraud.
         •    Destroy any check that you do not intend to use.
         •    Use tamper resistant checks at all times.
         •    Do not sign blank checks.
         This is not an exhaustive list and there may be additional preventive measures you may
         take to prevent fraud and protect your accounts.

         Additional terms - Protection against unauthorized items
         (Business customers only):
         Are there additional steps business customers can take to help reduce the risk of
         fraud on their account?
         Yes, in addition to the preventive measures described in the section above titled, “Are
         you responsible for taking reasonable steps to help prevent fraud on your account?”,
         we also recommend that customers with business accounts follow these preventive
         measures to reduce their exposure to fraud:
         •    Assign responsibilities for your business account to multiple individuals. The
              individuals who reconcile statements for your business account should be different
              from those individuals who issue items drawn on your business account.
         •    Watch for checks cashed out of sequence or made out to cash. These are classic red
              flags for embezzlement.
         •    Periodically reassign accounting duties such as reconciling your business account or
              making a deposit.
         •    Review your transaction activity for unexpected fluctuations. For example, compare
              the percentage of cash deposits to total deposit size. Most businesses will maintain
              a constant average. A large fluctuation might indicate embezzlement.
         •    Notify us promptly when an authorized signer’s authority ends so that his/her name
              can be removed from all signature cards and online banking access, and any cards
              that we have issued to him/her can be cancelled.
         •    Obtain insurance coverage for bank account fraud risks.
         Does Wells Fargo offer any services to help prevent fraud on analyzed business
         accounts?
         Yes, we offer services for analyzed business accounts that provide effective means for
         controlling the risk from unauthorized items. Examples of these services include:
         • Positive pay, positive pay with payee validation, or reverse positive pay
         • ACH fraud filter, and
         • Payment Authorization service.
         In addition, we may recommend you use certain fraud prevention practices to reduce
         your exposure to fraud. Each of these practices is an “industry best practice.” Dual
         custody is an example of an industry best practice. With dual custody, when one user

    13       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 32 of 83 PageID 3
     Statements and other information relating to your
     deposit account




                                                                                                           Introduction
     initiates an action like a payment or a change in the set-up of a service, the action does
     not take effect until a second user approves the action using a different computer or
     mobile device than the one used to initiate the action.
     What are potential consequences if a business customer does not implement the
     fraud prevention services or industry best practices Wells Fargo has recommended?
     If we have expressly recommended that you use a fraud prevention service or industry
     best practice and you either (a) decide not to implement or use the recommended




                                                                                                       through arbitration
                                                                                                       Resolving disputes
     service or industry best practice or (b) fail to use it in accordance with the applicable
     service description or our other applicable documentation, then you will be treated as
     having assumed the risk of any losses that could have been prevented or mitigated by
     correct use of the recommended service or best practice.

     When are notices you send to us effective?
     Any notice from you is effective once we receive it and have a reasonable opportunity to




                                                                                                       Important legal
     act on it.




                                                                                                         information
     Are original paid checks returned with account statements?
     No. We do not return original paid checks with your account statements. Copies of your
     paid checks are available through Wells Fargo Online Banking or Wells Fargo Business
     Online, by calling Wells Fargo Phone Bank or Wells Fargo National Business Banking
     Center, banking locations, or by enrolling in our check images with statements service.




                                                                                                       error notifications
                                                                                                        Statements and
     Fees may apply for this service.

     When does your account become dormant?
     Checking accounts, savings accounts, and Time Accounts (CDs)
     Generally, an account with a positive balance becomes dormant if you do not initiate an
     account-related activity for 12 months for a checking account, 34 months for a savings
     account, or 34 months after the first renewal for a Time Account. An account-related
     activity is determined by the laws governing your account. Examples of account-related
                                                                                                       responsibilities
                                                                                                         Rights and
     activity are depositing or withdrawing funds at a banking location or ATM, or writing
     a check which is paid from the account. Automatic transactions set up on the account
     (including recurring and one-time), such as pre-authorized transfers/payments and
     electronic deposits (including direct deposits), do not prevent the account from becoming
     dormant, unless otherwise specified by state law.

     Individual Retirement Accounts (IRAs) and Education Savings Accounts (ESAs)
                                                                                                       savings accounts
                                                                                                         Checking and




     Generally, your IRA and ESA (Savings or Time Account) will become dormant if you do
     not initiate an account-related activity as follows:
     •   Traditional IRA becomes dormant if you do not initiate an account-related activity
         for 34 months or more after you reach the age of 70 ½ (if you reached that age prior
         to January 1, 2020) or 72 (if you did not reach age 70 ½ prior to January 1, 2020)
     •   Roth IRA will not become dormant unless we receive notification of your death,
         unless otherwise specified by state law
                                                                                                       banking services
                                                                                                         Electronic




     •   ESA becomes dormant after the beneficial owner reaches age 30, unless otherwise
         specified by state law
     An account-related activity that you initiate is determined by the laws governing your
     account.


                                                                                                  14
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 33 of 83 PageID 3
         Statements and other information relating to your
         deposit account
         What happens to a dormant account?
         We put safeguards in place to protect a dormant account which may include restricting
         the following transactions:
         •    Transfers between your Wells Fargo accounts using your ATM/debit card
         •    Transfers by phone using our automated banking service
         •    Transfers or payments through online, mobile, and text banking (including Bill Pay)
         •    Wire transfers (incoming and outgoing)
         •    Contributions or transfers to IRA or ESA savings through online and mobile banking
         Normal monthly service and other fees continue to apply (except where prohibited by law).
         If you do not initiate an account-related activity on the account within the time period
         as specified by state unclaimed property laws (generally, 3 or 5 years) and do not
         respond to Wells Fargo’s due diligence outreach (when it is required by law) to confirm
         your awareness of and interest in the account funds, your account funds may be
         transferred to the appropriate state. This transfer is known as escheat. If your account
         becomes escheatable, account statements will no longer be available. Your account will
         be closed. To recover your account funds, you must file a claim with the state.

         Portfolio accounts only: If the dormant account is a primary Wells Fargo Portfolio
         Checking account or Wells Fargo Prime Checking account, about two months before the
         account escheats, we will close any associated program including Portfolio by Wells Fargo®,
         Portfolio by Wells Fargo PlusSM, or Portfolio by Wells Fargo Premier®. When the Portfolio by
         Wells Fargo, Portfolio by Wells Fargo Plus, or Portfolio by Wells Fargo Premier program is
         closed, we will delink all accounts and any benefits such as fee waivers, interest rate bonuses
         and discounted services associated with it will be discontinued. Your primary Wells Fargo
         Portfolio Checking account or Wells Fargo Prime Checking account is the ﬁrst account
         listed in your monthly statement. To reinstate your program beneﬁts, the primary checking
         account must be in an active status and you must contact us to reestablish the program. If
         other linked accounts become dormant, the accounts will be removed from any associated
         program and fees may apply.

         What are checking subaccounts?
         For each checking account you maintain with us, we may establish on your behalf a
         master account and two subaccounts.
         All information that is made available to you about your account will be at the master
         account level. The subaccounts are composed of a savings account and a checking account.
         On the first day of each month, we will allocate funds between the two subaccounts as
         appropriate. Items received by us that are drawn against your master account will be
         presented for payment against the checking subaccount. Funds will be transferred from
         the savings subaccount as may be needed to cover checks presented on the checking
         subaccount. On the sixth transfer from the savings subaccount during a statement period,
         all of the funds on deposit in the savings subaccount will be transferred to the checking
         subaccount. If your account earns interest, the use of subaccounts will not affect the interest
         you earn.




    15       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 34 of 83 PageID 3
     Rights and responsibilities
     What responsibilities and liabilities do Wells Fargo and you have




                                                                                                           Introduction
     to each other?
     We are responsible for exercising ordinary care and complying with the Agreement.
     When we take an item for processing by automated means, ordinary care does not
     require us to examine the item. In all other cases, ordinary care requires only that we
     follow standards that do not vary unreasonably from the general standards followed by
     similarly situated banks.
     Except to the extent we fail to exercise ordinary care or to comply with the Agreement,




                                                                                                       through arbitration
                                                                                                       Resolving disputes
     you agree to indemnify and hold us harmless from all claims, demands, losses, liabilities,
     judgments, and expenses (including attorney’s fees and expenses) arising out of or
     in any way connected with our performance under the Agreement. You agree this
     indemnification will survive termination of the Agreement.
     In no event will either Wells Fargo or you be liable to the other for any special,
     consequential, indirect or punitive damages. The limitation does not apply where the
     laws governing your account prohibit it.




                                                                                                       Important legal
     We will not have any liability to you if your account does not have sufficient available




                                                                                                         information
     funds to pay your items due to actions we have taken in accordance with the Agreement.
     Circumstances beyond your control or ours may arise and make it impossible for us to
     provide services to you or for you to perform your duties under the Agreement. If this
     happens, neither Wells Fargo nor you will be in breach of the Agreement.
     If we waive a right with respect to your account on one or more occasions, it does not
     mean we are obligated to waive the same right on any other occasion.




                                                                                                       error notifications
                                                                                                        Statements and
     Are you obligated to pay our fees?
     Yes, by continuing to maintain your account you agree to pay our fees for specific
     accounts, specific transactions, and for using specific services.
     We are permitted to either directly debit your account or invoice you for our fees and
     expenses and taxes incurred in connection with your account and any service. If the
     available funds in your account are not sufficient to cover the debit, we may create an

                                                                                                       responsibilities
     overdraft on your account.

     What are we allowed to do if there is an adverse claim against                                      Rights and
     your account?
     An adverse claim occurs when
     • Any person or entity makes a claim against your account funds,
     • We believe a conflict exists between or among your account’s owners, or
                                                                                                       savings accounts




     • We believe a dispute exists over who has account ownership or authority to
                                                                                                         Checking and




        withdraw funds from your account.
     In these situations, we may take any of the following actions without any responsibility
     to you:
     • Continue to rely on the documents we have on file for your account.
     • Honor the claim against your account funds if we are satisfied the claim is valid.
     • Freeze all or a part of the funds in your account until we believe the dispute is
                                                                                                       banking services




         resolved to our satisfaction.
                                                                                                         Electronic




     • Close your account and send a check for the available balance in your account
         payable to you or to you and each person or entity who claimed the funds.
     • Pay the funds into an appropriate court.
     We also may charge any account you maintain with us for our fees and expenses in
     taking these actions (including attorney’s fees and expenses).
                                                                                                  16
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 35 of 83 PageID 3
         Rights and responsibilities
         If you carry special insurance for employee fraud/embezzlement,
         can we require you to file your claim with your insurance company
         before making any claim against us? (Business accounts only)
         Yes, if you have special insurance for employee fraud/embezzlement, we reserve the
         right to require you to file your claim with your insurance company before making any
         claim against us. In such event, we will consider your claim only after we have reviewed
         your insurance company’s decision, and our liability to you, if any, will be reduced by the
         amount your insurance company pays you.

         Are we allowed to restrict access to your account or delay certain
         transactions?
         Yes, if we suspect any suspicious, irregular, unauthorized, fraudulent, or unlawful
         activities, we can decline, prevent, or delay any or all transactions to or from your
         account, freeze all or some of the funds in your account and other accounts with us that
         you maintain or control, and otherwise restrict access to your account. We may take
         these actions in our sole discretion and without any liability to you.

         How do we handle legal process?
         Legal process includes any levy, garnishment or attachment, tax levy or withholding
         order, injunction, restraining order, subpoena, search warrant, government agency
         request for information, forfeiture or seizure, and other legal process relating to your
         account.
         We will accept and act on any legal process we believe to be valid, whether the process is
         served in person, by mail, by electronic notification, or at any banking location.
         If we incur any fees or expenses (including attorney’s fees and expenses) due to
         responding to legal process related to your account, we may charge these costs to any
         account you maintain with us.

         Are transactions subject to verification by the Bank?
         Yes. All transactions are subject to the Bank’s verification. This includes cash, items, or
         other funds offered for deposit for which we have provided a receipt. We do not verify
         all transactions. We reserve the right to reverse or otherwise adjust, at any time without
         prior notice to you, any debit or credit we believe we have erroneously made to your
         account.

         Are we allowed to convert your account without your request?
         Yes, we can convert your account to another type of deposit account (by giving you any
         required notice) if
         •    You use it inappropriately or fail to meet or maintain the account’s requirements, or
         •    We determine an account is inappropriate for you based on your use, or
         •    We stop offering the type of account you have.

         When can you close your account?
         You can request to close your account at any time if the account is in good standing
         (e.g., does not have a negative balance or restrictions such as holds on funds, legal order
         holds, or court blocks on the account). At the time of your request, we will assist you in
         withdrawing or transferring any remaining funds, bringing your account balance to zero.



    17       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 36 of 83 PageID 3
     Rights and responsibilities
     •   All outstanding items need to be processed and posted to your account and all




                                                                                                              Introduction
         deposits need to be collected and posted to your account before your request to
         close. Once the account is closed items will be returned unpaid.
     •   Any recurring payments or withdrawals from your account need to be cancelled
         before your request to close (examples include bill payments and debit card
         payments) otherwise, they may be returned unpaid.
     •   We will not be liable for any loss or damage that may result from not honoring items
         or recurring payments or withdrawals that are presented or received after your




                                                                                                      through arbitration
                                                                                                      Resolving disputes
         account is closed.
     •   During the process of closing your account:
         – Interest-earning accounts will stop earning interest.
         – Overdraft Protection will be removed.
         – All cards and linked accounts will be delinked.
         – The Agreement continues to apply.
     Are we allowed to terminate or suspend a service related to your




                                                                                                      Important legal
                                                                                                        information
     account?
     Yes, we can terminate or suspend specific services (e.g., wire transfers) related to
     your account without closing your account and without prior notice to you. You can
     discontinue using a service at any time.

     When can we close your account?




                                                                                                      error notifications responsibilities
                                                                                                       Statements and
     We reserve the right to close your account at any time. If we close your account, we
     may send the remaining balance on deposit in your account by postal mail or credit it to
     another account you maintain with us.

     When will electronic banking privileges be terminated?
     All of your electronic banking privileges will be terminated if your account is closed,
     except that you can view account activity, download statements and tax documents,
     and perform limited maintenance functions for at least 90 days after closure. If you are
                                                                                                                            Rights and
     enrolled in Wells Fargo Online or Wells Fargo Business Online, refer to the Online Access
     Agreement for specific terms governing online access to your account.

     Are we allowed to obtain credit reports or other reports about you?
     Yes, we can obtain a credit or other report about you and your co-owners to help us
     determine whether to open or maintain an account. Other reports we can obtain
                                                                                                      savings accounts




     include information from the following: 1) motor vehicle departments, 2) other state
                                                                                                        Checking and




     agencies, or 3) public records.

     When do we share information about your account with others?
     Generally, if we do not have your consent, we will not share information about your
     account. However, we may share information about your account in accordance with our
     Privacy Policy separately given to you.
                                                                                                      banking services
                                                                                                        Electronic




                                                                                                 18
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 37 of 83 PageID 3
         Rights and responsibilities
         Are we allowed to monitor and record communications?
         Yes, we can monitor, record, and retain your communications with us at any time
         without further notice to anyone, unless the laws governing your account require
         further notice.
         Monitored and recorded communications include:
         •    Telephone conversations,
         •    Electronic messages,
         •    Electronic records, or
         •    Other data transmissions.

         Can Wells Fargo benefit from having the use of funds in
         customers’ non-interest earning accounts?
         Yes. We may benefit from having the use of funds in customers’ non-interest earning
         accounts. We may use these funds to reduce our borrowing from other sources such
         as the Fed Funds market or invest them in short-term investments such as its Federal
         Reserve Account. This benefit may be referred to as spread. It is not possible to
         quantify the benefit to us that may be attributable to a particular customer’s funds
         because funds from all customers’ non-interest earning accounts are aggregated
         both for purposes of reducing our borrowing costs and for investment and because
         our use of funds may vary depending on a number of factors including interest rates,
         Federal Funds rates, credit risks and our anticipated funding needs. Our use of funds as
         described in this paragraph has no effect or impact on your use of and access to funds in
         your account.

         Is your wireless operator authorized to provide information to
         assist in verifying your identity?
         Yes, and as a part of your account relationship, we may rely on this information to assist
         in verifying your identity. You understand and agree that Wells Fargo may collect, use,
         and retain personal or other information about you or your device pursuant to
         Wells Fargo’s policies or as required by applicable law.
         You authorize your wireless operator to disclose your mobile number, name, address,
         email, network status, customer type, customer role, billing type, mobile device identifiers
         (IMSI and IMEI) and other subscriber and device details, if available, to Wells Fargo
         and service providers for the duration of the business relationship, solely for identity
         verification and fraud avoidance. Review our Privacy Policy for how we treat your data.
         You represent that you are the owner of the mobile phone number or have the delegated
         legal authority to act on behalf of the mobile subscriber to provide this consent.

         Are you responsible for paying taxes?
         Yes, fees may be subject to state and local sales taxes, which vary by location, and will be
         assessed as appropriate. You also agree to pay an amount equal to any other applicable
         taxes, including backup withholding tax.

         What is the applicable exchange rate?
         The applicable exchange rate is the exchange rate we set and use for you when we convert
         one currency to another currency. It includes a markup over our cost of sourcing the
         relevant currency. The markup factors include without limitation costs incurred, market
         risks, and our desired return. The exchange rate we provide to you may be different from

    19       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 38 of 83 PageID 3
     Rights and responsibilities
     exchange rates you see elsewhere. Foreign exchange markets are dynamic and rates
     fluctuate over time based on market condition, liquidity, and risks. We reserve the right to




                                                                                                                 Introduction
     refuse to process any request for a foreign exchange transaction.

     Will we close your account if the balance is zero?
     Accounts with a zero balance will continue to be charged applicable fees (like the
     monthly service fee) until you request to close your account. An account (except
     analyzed business accounts) with a zero balance may be closed by us on the fee period




                                                                                                         through arbitration
                                                                                                         Resolving disputes
     ending date without prior notification.
     •   To prevent closure by us without notification, an account with a zero balance must
         have a qualifying, non-automatic transaction posted within the last two months
         of the most recent fee period ending date. IOLTA and RETA accounts require a
         qualifying transaction within 10 months of the most recent fee period ending date.
     •   Examples of qualifying transactions are deposits or withdrawals made at a banking
         location, ATM, or via telephone, mobile deposits, one-time transfers made at a




                                                                                                         Important legal
         banking location, ATM, online, mobile, or via telephone, one-time purchases or




                                                                                                           information
         payments made using a card or mobile device, or checks paid from the account.
     •   Automatic or electronic deposits, such as payroll, and automatic or electronic
         payments, including bill pay, recurring transfers, and any bank-originated
         transactions, like monthly service or other fees, are not considered qualifying
         transactions that will prevent closure of an account with a zero balance.




                                                                                                         error notifications responsibilities
                                                                                                          Statements and       Rights and
                                                                                                         savings accounts
                                                                                                           Checking and
                                                                                                         banking services
                                                                                                           Electronic




                                                                                                    20
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 39 of 83 PageID 3
         Deposits to your account
         Are we required to accept all deposits to your account?
         No. We may decline all or part of a deposit, including a cash deposit. Some examples are
         (a) an item made out to a payee not on your account, (b) an item with an endorsement
         we are unable to verify, (c) a check or draft issued on a credit account, and (d) a non-U.S.
         item. When we are unable to verify an endorsement on an item, we can also decline
         to pay, cash, or send the item for collection. We can require all endorsers be present
         and we may require you to deposit the item instead of permitting you to cash it. For
         non-U.S. items, please see the response to “How do we handle non-U.S. items?” We do
         not accept cash deposits into consumer accounts from non-account owners. We may
         require any person wanting to make a cash deposit into a business account to provide
         an acceptable form of identification before we accept the deposit for processing.

         Who is responsible to make sure the declared amount of funds
         offered for deposit is accurate?
         It is your responsibility, and the Bank has no obligation, to make sure the declared
         amount of your deposit is accurate. If we determine a discrepancy exists between
         the declared and the actual amount of the funds, we are permitted to adjust (debit
         or credit) your account and we may notify you if any adjustments are made. We are
         also permitted to use the declared amount as the correct amount to be deposited and
         to not adjust a discrepancy if it is less than our standard adjustment amount. We are
         permitted to vary our standard adjustment amount from time to time without notice
         to you and to use different amounts depending on account type.
         If you fail to notify us during the applicable time frames specified below, the deposit
         amount on your statement will be considered correct. This means that if the actual
         amount is less than the amount on the statement, the difference will become your
         property. If the actual amount is more than the amount shown on the statement, the
         difference will become the Bank’s property.
         Consumer accounts only: Notify us of an error in the amount of a deposit shown on
         your account statement within one year after we have made your account statement
         available to you.
         Business accounts only: Notify us of an error in the amount of a deposit shown on
         your account statement within 30 days after we have made your account statement
         available to you.
         Can you arrange to have us adjust deposit discrepancies
         identified during any verification without regard to our standard
         adjustment amount? (Analyzed business accounts only)
         Yes. If your account is an analyzed business account, you may arrange for the Bank to
         adjust deposit discrepancies identified during any verification without regard to our
         standard adjustment amount by contacting your local banker or calling the number on
         your statement.

         What happens if we send an item for collection?
         We may, upon notice to you, send an item for collection instead of treating it as a
         deposit. This means that we send the item to the issuer’s bank for payment. Your
         account will not be credited for the item until we receive payment for it.
         Our funds availability policy does not apply to an item we accept for collection.



    21    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 40 of 83 PageID 4
     Deposits to your account
     What are the requirements for a correct endorsement?




                                                                                                             Introduction
     An endorsement is a signature, stamp, or other mark on the back of a check. If you have
     not endorsed a check that you deposited to your account, we may endorse it for you.
     Your endorsement (and any other endorsement before the check is deposited) must
     be in the 1-1/2–inch area that starts on the top of the back of the check (see sample
     below). Do not sign or write anywhere else on the back of the check.

                        Consumer                                       Business




                                                                                                         through arbitration
                                                                                                         Resolving disputes
           John Sample                                  PAYEE (Exact name)
           For deposit only                              BY: John Sample
           WF # 123456789                                 (Signature of person signing on
                                                          payee’s behalf - only if payee not an
                                                          individual)




                                                                                                         Important legal
                                                          For deposit only WF #




                                                                                                           information
                                                          123456789

        DO NOT SIGN / WRITE / STAMP BELOW THIS LINE   DO NOT SIGN / WRITE / STAMP BELOW THIS LINE
          FOR FINANCIAL INSTITUTION USAGE ONLY          FOR FINANCIAL INSTITUTION USAGE ONLY




                                                                                                         error notifications
                                                                                                          Statements and
     Are we bound by restrictions or notations on checks?
     No, we are not bound by restrictions or notations, such as “void after six months,” “void
     over $50,” or “payment in full.”
     When you cash or deposit a check with a notation or restriction, you are responsible for
     any loss or expense we incur relating to the notation or restriction.
                                                                                                         responsibilities
                                                                                                           Rights and
     What is a substitute check?
     A substitute check is created from an original check; under federal law, it is legally
     equivalent to that original check. A substitute check contains an accurate copy of the
     front and back of the original check and bears the legend: This is a legal copy of your
     check. You can use it the same way you would use the original check. As noted in the
     legend, a substitute check is the same as the original check for all purposes, including
                                                                                                         savings accounts




     proving that you made a payment. Any check you issue or deposit that is returned
                                                                                                           Checking and




     to you may be returned in the form of a substitute check. You agree that you will not
     transfer a substitute check to us, by deposit or otherwise, if we would be the first
     financial institution to take the substitute check, unless we have expressly agreed in
     writing to take it.

     What happens if you breach a warranty associated with an item?
                                                                                                         banking services




     If you breach any warranty you make to us under the laws governing your account
     with respect to any item, you will not be released or discharged from any liability for
                                                                                                            Electronic




     the breach so long as we notify you of the breach within 120 days after we learn of
     the breach. If we fail to notify you within this 120 day period, you will be released from
     liability and discharged only to the extent our failure to notify you within this time
     period caused a loss to you.

                                                                                                    22
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 41 of 83 PageID 4
         Deposits to your account
         How do we handle non-U.S. items?
         A non-U.S. item is an item 1) payable in a currency other than U.S. dollars or 2) drawn on
         a financial institution that is not organized under U.S. law. We are not required to accept
         a non-U.S. item for deposit to your account or for collection. We may accept non-U.S.
         items on a collection basis without your specific instruction to do so. We can reverse any
         amount we have credited to your account and send the item on a collection basis even if
         we have taken physical possession of the item.
         If we accept a non-U.S. item, the U.S. dollar amount you receive for it will be determined
         by our exchange rate that is in effect at the time of deposit or our receipt of final
         payment (less any associated fees) of the collection item. If the non-U.S. deposited
         item is returned unpaid for any reason, we will charge the amount against your account
         (or any other account you maintain with us) at the applicable exchange rate in effect
         at the time of the return. For information on the applicable exchange rate, see “What
         is the applicable exchange rate?” in the “Rights and responsibilities” section of the
         Agreement.
         Our funds availability policy does not apply to a non-U.S. item.

         What is our responsibility for collecting a deposited item?
         We are responsible for exercising ordinary care when collecting a deposited item. We
         will not be responsible for the lack of care of any other bank involved in the collection or
         return of a deposited item, or for an item lost in collection or return.

         What happens when a deposited or cashed item is returned unpaid?
         We can deduct the amount of the deposited or cashed item from your account (or any
         other account you maintain with us). We can do this when we are notified that the item
         will be returned. We do not need to receive the actual item (and usually do not receive
         it). We can do this even if you have withdrawn the funds and the balance in your account
         is not sufficient to cover the amount we hold or deduct and your account becomes
         overdrawn. In addition, we will charge you all applicable fees and reverse all interest
         accrued on the item.
         We may place a hold on or charge your account for any check or other item deposited
         into your account if a claim is made or we otherwise have reason to believe the check
         or other item was altered, forged, unauthorized, has a missing signature, a missing or
         forged endorsement, or should not have been paid, or may not be paid, or for any other
         reason. When the claim is finally resolved, we will either release the hold or deduct the
         amount of the item from your account. We are not legally responsible if we take or fail
         to take any action to recover payment of a returned deposited item.

         What happens when an electronic payment is reversed?
         We may deduct the amount of an electronic payment credited to your account (e.g.,
         direct deposit) that is reversed. We can deduct the amount from any account you have
         with us at any time without notifying you. You agree to promptly repay any overdrafts
         resulting from the reversed payment.

         Are you responsible for assisting us in reconstructing a lost or
         destroyed deposited item?
         If a deposited item is lost or destroyed during processing or collection, you agree to
         provide all reasonable assistance to help us reconstruct the item.


    23    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 42 of 83 PageID 4
     Funds availability policy
     Your ability to withdraw funds




                                                                                                            Introduction
     Our policy is to make funds from your check deposits to your checking or savings
     account (in this policy, each account) available to you on the first business day after the
     day we receive your deposits. Incoming wire transfers, electronic direct deposits, cash
     deposited at a teller window and at a Wells Fargo ATM, and the first $400 of a day’s
     check deposits at a teller window and at a Wells Fargo ATM will be available on the day
     we receive the deposits. Certain electronic credit transfers, such as those through card
     networks or funds transfer systems, will be available on the day we receive the transfer.




                                                                                                        through arbitration
                                                                                                        Resolving disputes
     Once they are available, you can withdraw the funds in cash and we will use the funds to
     pay checks and other items presented for payment and applicable fees that you have
     incurred.

     Determining the day your deposit is received by the Bank
     For determining the day your deposit is received by the Bank, every day is a business
     day, except Saturday, Sunday, and federal holidays. If you make a deposit before our




                                                                                                        Important legal
     established cutoff time on a business day that we are open, we will consider that day to




                                                                                                          information
     be the day your deposit is received by the Bank. However, if you make a deposit after
     our cutoff time or on a day we are not open, we will consider the day your deposit is
     received by the Bank to be the next business day we are open.
     Our deposit cutoff times are as follows:
     •   Branch deposits: when the branch closes for business; varies by location




                                                                                                        error notifications
     •   Wells Fargo ATM deposits: 9 p.m. local time (Alaska 8 p.m.)




                                                                                                         Statements and
     •   Check deposits made via the Wells Fargo Mobile Banking app: 9 p.m. Pacific Time
     •   Electronic credits (such as Direct Deposit or account transfers): 8 p.m. Pacific Time
     Longer delays may apply
     In some cases, we will not make the first $400 of a business day’s check deposits
     available to you on the day we receive the deposits. Further, in some cases, we will not
     make all the funds that you deposit by check available to you on the first business day
                                                                                                        responsibilities
                                                                                                          Rights and
     after the day of your deposit. Depending on the type of check that you deposit, funds
     may not be available until the second business day after the day of your deposit. The
     first $225 of your deposit, however, may be available on the first business day.
     Except as otherwise explained in this paragraph, if we are not going to make all funds
     from your deposit available on the business day of deposit or the first business day
     after the day of deposit, we will notify you at the time you make your deposit. We
                                                                                                        savings accounts




     will also tell you when the funds will be available. If your deposit is not made directly
                                                                                                          Checking and




     to a Wells Fargo employee, or if we decide to take this action after you have left the
     premises, we will mail you the notice by the first business day after we receive your
     deposit.
     If you need the funds from a deposit right away, you may ask us when the funds will be
     available.
     In addition, funds you deposit by check may be delayed for a longer period under the
                                                                                                        banking services




     following circumstances:
                                                                                                           Electronic




     •   We believe a check you deposit will not be paid
     •   You deposit checks totaling more than $5,525 on any one day
     •   You redeposit a check that has been returned unpaid
     •   You have overdrawn your account repeatedly in the last six months
     •   There is an emergency, such as failure of computer or communications equipment
                                                                                                   24
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 43 of 83 PageID 4
         Funds availability policy
         We will notify you if we delay your ability to withdraw funds for any of these reasons,
         and we will tell you when the funds will be available. The funds will generally be available
         no later than the seventh business day after the day of your deposit.

         Special rules for new accounts
         If you are a new customer, the following special rules will apply during the first 30 days
         your account is open. Incoming wire transfers, electronic direct deposits, and cash
         deposited at a teller window and at a Wells Fargo ATM will be available on the day we
         receive the deposit. Funds from your check deposits will be available on the business
         day after the day we receive the deposits; no funds from a business day’s check deposits
         are available on the day we receive the deposits.
         If we delay the availability of your deposit the following special rules may apply:
         •    The first $5,525 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s, and
              federal, state, and local government checks and U.S. Postal Service money orders
              made payable to you will be available on the first business day after the day of your
              deposit.
         •    The excess over $5,525 and funds from all other check deposits will be available on
              the seventh business day after the day of your deposit. The first $225 of a day’s total
              deposit of funds from all other check deposits, however, may be available on the first
              business day after the day of your deposit.
         We will notify you if we delay your ability to withdraw funds and we will tell you when
         the funds will be available.

         Holds on other funds (check cashing)
         If we cash a check for you that is drawn on another bank, we may withhold the
         availability of a corresponding amount of funds that are already in your account. Those
         funds will be available at the time funds from the check we cash would have been
         available if you had deposited it.

         Holds on other funds (other account)
         If we accept a check for deposit that is drawn on another bank, we may make funds
         from the deposit available for withdrawal immediately but delay your ability to
         withdraw a corresponding amount of funds that you have on deposit in another account
         with us.
         The funds in the other account would then not be available until the time periods that
         are described in this Policy.




    25       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 44 of 83 PageID 4
     Available balance, posting order, and overdrafts
     How do we determine your account’s available balance?




                                                                                                           Introduction
     Your account’s available balance is our most current record of the amount of money
     in your account available for your use or withdrawal. We use the available balance
     to authorize your transactions during the day (e.g., debit card purchases and ATM
     withdrawals). We also use the available balance to pay your transactions in our nightly
     processing. We calculate your available balance as follows:
     •   We start with the ending daily account (posted) balance from our prior business




                                                                                                       through arbitration
                                                                                                       Resolving disputes
         day nightly processing that includes all transactions deposited to or paid from your
         account.
     •   We subtract from this amount any holds placed on a deposit to your account and any
         holds placed due to legal process.
     •   We add pending deposits that are immediately available for your use (including cash
         deposits, electronic direct deposits, and the portion of a paper check deposit we
         make available; see “Funds availability policy” section for details).




                                                                                                       Important legal
     •   We subtract pending withdrawals that we have either authorized (such as debit




                                                                                                         information
         card purchases and ATM withdrawals) or are known to us (such as your checks and
         preauthorized automatic ACH withdrawals that we receive for payment from your
         account) but have not yet processed.
     Important note: The available balance does not reflect every transaction you have
     initiated or we previously authorized. For example, your available balance may not include
     the following:




                                                                                                       error notifications
                                                                                                        Statements and
     •   Outstanding checks and authorized withdrawals (such as recurring debit card
         transactions and ACH transactions that we have not received for payment).
     •   The final amount of a debit card purchase. For example, we may authorize a purchase
         amount prior to a tip that you add.
     •   Debit card transactions that have been previously authorized but not sent to us
         for final payment. We must release the transaction authorization hold after three
         business days (or up to 30 business days for certain types of debit or ATM card
         transactions, including car rental, cash, and international transactions) even though         responsibilities
         the transaction may be sent for payment from your account, which we must honor,                 Rights and
         at a later date.

     How do we process (post) transactions to your account?
     We process transactions each business day (Monday through Friday except federal
     holidays) during a late night process. Once we process your transaction, the results are
                                                                                                       savings accounts




     posted to your account. There are three key steps to this process. The most common
                                                                                                         Checking and




     types of transactions are processed as described below.
     First, we determine the available balance in your account (as described above)
     that can be used to pay your transactions.
     NOTE: Certain pending transactions can impact your available balance:
     • Cash deposits or transfers from another Wells Fargo account that are made AFTER
                                                                                                       banking services




       the displayed cutoff time (where the deposit was made) will be added to your
       available balance if they are made before we start our nightly process.
                                                                                                          Electronic




     • Your available balance will be reduced by pending withdrawals, such as debit card
       transactions we have authorized and must pay when they are sent to us for payment. If
       your account has insufficient funds as reflected by your available balance, the Bank may
       assess overdraft and/or non-sufficient funds (NSF) fees on transactions we pay or return

                                                                                                  26
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 45 of 83 PageID 4
         Available balance, posting order, and overdrafts
              during nightly processing. A pending transaction will typically remain pending until we
              receive it for payment from your account, but we must release the pending transaction
              hold after three business days for most transactions. These pending transactions may
              be sent to us for payment after they have dropped from your account, but we must pay
              them when we receive them for payment. In some circumstances, previously authorized
              transactions may be paid into overdraft if other transactions or fees have reduced your
              balance before the pending transactions are sent to us for payment. To minimize the
              number of overdraft fees in these circumstances, we track transactions that reduced
              your available balance while pending and caused overdraft fees on other transactions.
              If these transactions are presented for payment within 10 business days after they
              first appeared as pending, we will waive any overdraft fees on those transactions. In
              rare circumstances, the merchant presents transactions for payment with a different
              identification code than was used when the transaction was sent for authorization and
              we are unable to match them. In those cases, you may be charged an overdraft fee if the
              transaction is paid into overdraft.
         Then, we sort your transactions into categories before we process them.
         •    First, we credit your account for deposits, including cash and check deposits and
              incoming transfers, received before the cutoff time at the location the deposit or
              transfer was made.
         •    Then, we process withdrawals/payments we have previously authorized and cannot
              return unpaid, such as debit card purchases, ATM withdrawals, account transfers, Online
              Bill Pay transactions, and teller-cashed checks. If we receive more than one of these
              transactions for payment from your account, we will generally sort and pay them based
              on the date and time you conducted the transactions. For a debit card transaction, if
              a merchant does not seek authorization from the Bank at the time of the transaction
              or you conducted the transaction more than 10 business days before we receive it
              for payment, we will use the date the transaction is received for payment from your
              account. For some transactions, such as Online Bill Pay transactions or teller-cashed
              checks, the time may be assigned by our systems and may vary from the time it was
              conducted. Multiple transactions that have the same time will be sorted and paid from
              lowest to highest dollar amount.
         •    Finally, we use your remaining funds to pay your checks and preauthorized automatic
              ACH payments (such as bills you pay by authorizing a third party to withdraw funds
              directly from your account). If there is more than one of these types of transactions, they
              will be sorted by the date and time that they are received by us. Multiple transactions
              that have the same time will be sorted and paid from lowest to highest dollar amount.
         Finally, if the available balance in your account is not enough to pay all of your
         transactions, we will take the following steps:
         •    First use Overdraft Protection (if applicable): We will transfer/advance available
              funds from a savings and/or credit account you have linked to your checking
              account for Overdraft Protection. Please see the section titled “What is Overdraft
              Protection?” in this Agreement.
         •    Then, decide whether to pay your transaction into overdraft or return it unpaid:
              At our discretion, we may pay a check or automatic payment into overdraft,
              rather than return it unpaid. This is our standard overdraft coverage. If we pay
              the transaction into overdraft, it may help you avoid additional fees that may be
              assessed by the merchant.
              Debit card transactions presented to us for payment (whether previously approved
              by us or not) will be paid into overdraft and will not be returned unpaid, even if you
              do not have sufficient funds in your account.
    27       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 46 of 83 PageID 4
     Available balance, posting order, and overdrafts
     IMPORTANT INFORMATION ABOUT FEES:




                                                                                                           Introduction
     Fees may be assessed with each item paid into overdraft or returned unpaid subject to
     the following:
     •   A single Overdraft Protection Transfer or Advance Fee will be assessed when we need
         to transfer/advance funds from your linked account(s) into your checking account,
         but only if the transfer/advance covered at least one pending item, or helped you
         avoid at least one overdraft or returned item.




                                                                                                       through arbitration
                                                                                                       Resolving disputes
     •   No overdraft fee will be assessed on ATM and everyday (one-time) debit card
         transactions unless Debit Card Overdraft Service is added to your account. The
         merchant informs the Bank if a debit card transaction is a one-time or recurring
         transaction. An overdraft fee can be assessed on recurring debit card transactions
         and any other item we pay into overdraft.
     •   No overdraft or returned item (non-sufficient funds/NSF) fee will be assessed on
         items of $5 or less.




                                                                                                       Important legal
     •   If both your ending daily account balance and available balance are overdrawn by




                                                                                                         information
         $5 or less after we have processed all of your transactions, we will not assess an
         overdraft fee on the items.
     •   We limit the number of overdraft and/or returned item (non-sufficient funds/NSF)
         fees charged per business day as follows:
         - For consumer accounts, we will charge no more than three overdraft/NSF fees per
             business day (this limit is two per day for Wells Fargo Teen Checking accounts).




                                                                                                       error notifications
                                                                                                        Statements and
         - For business accounts, we will charge no more than eight overdraft/NSF fees per
           business day
     •   Any overdraft or returned item fees assessed are deducted from your account
         during the morning of the next business day following our nightly process.
     •   We will not assess overdraft fees or returned item (non-sufficient funds/NSF)
         fees for Clear Access BankingSM accounts. Merchant or payee fees may apply for

                                                                                                       responsibilities
         returned items.
     We will track transactions that reduced your available balance while pending and                    Rights and
     caused overdraft fees on other transactions. If these transactions are presented for
     payment within 10 business days after they first appeared as pending, we will waive
     any overdraft fees on those transactions. In rare circumstances, the merchant presents
     transactions for payment with a different identification code than was used when the
     transaction was sent for authorization and we are unable to match them.
                                                                                                       savings accounts
                                                                                                         Checking and




     What is Overdraft Protection?
     This is an optional service you can add to your checking account by linking up to two
     eligible accounts (one savings, one credit). We will use available funds in your linked
     account(s) to authorize or pay your transactions if you don’t have enough money in
     your checking account. A single Overdraft Protection Transfer or Advance Fee will be
     assessed any day a transfer/advance is made regardless of the number of transactions
                                                                                                       banking services




     covered or whether funds are transferred/advanced from multiple accounts. Also, we
     will not charge a fee unless the transfer/advance covered at least one pending item,
                                                                                                          Electronic




     or helped you avoid at least one overdraft or returned item. If you link two accounts,
     you may tell us which account to use first to transfer/advance funds. If you do not
     specify an order, we will first transfer funds from your linked savings account. Overdraft
     Protection is not available for all accounts. Please refer to your Fee and Information
     Schedule to determine account eligibility.

                                                                                                  28
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 47 of 83 PageID 4
         Available balance, posting order, and overdrafts
         •    Transfers from linked eligible savings account. If the available balance in your
              savings account is $25 or more and can cover the overdraft (plus the Overdraft
              Protection Transfer Fee), we will transfer the exact amount needed or a minimum
              of $25. If the available balance in your savings account is less than either $25 or the
              amount needed, we will transfer the available balance.
         •    Advances from linked eligible consumer credit account. If the available credit in
              your credit card account is $25 or more and can cover the overdraft, we will advance
              the exact amount needed or a minimum of $25. If the available credit in your credit
              card account is less than either $25 or the amount needed, we will advance the
              available credit. Advances from an eligible linked Wells Fargo line of credit are made
              in increments of $100 or $300 (See your credit account agreement for specific
              details).
         •    Advances from linked eligible business credit account. If the available credit in your
              credit account is $25 or more and can cover the overdraft, we will advance the exact
              amount needed or a minimum of $25. If the available credit in your credit account is
              less than either $25 or the amount needed, we will advance the available credit.

         What is Debit Card Overdraft Service?
         Debit Card Overdraft Service allows Wells Fargo to approve (at our discretion) your
         ATM and everyday (one-time) debit card transaction(s) if you do not have enough
         money in your checking account or in accounts linked for Overdraft Protection at
         the time of the transaction. With this service, ATM and everyday (one-time) debit
         card transactions may be approved into overdraft at the Bank’s discretion and an
         overdraft fee may apply. If you make a covering transfer or deposit (subject to the
         Bank’s funds availability policy) by the posted cutoff time on the same business day as
         the transaction, no fees are assessed. Debit Card Overdraft Service does not apply to
         checks and other transactions such as Bill Pay, ACH, or recurring debit card transactions
         (such as utilities or health club memberships). The Bank may continue to authorize or
         pay these transactions into overdraft, at our discretion, and our standard overdraft fees
         and policies will apply.
         If Debit Card Overdraft Service is not added and there is not enough money in your
         checking account or accounts linked for Overdraft Protection, your ATM and everyday
         (one-time) debit card transactions will be declined, and there are no fees for declined
         transactions. If the service is not added and your ATM or everyday (one-time) debit card
         transaction creates a negative balance during posting, there will not be an overdraft fee.
         Debit Card Overdraft Service is automatically added to eligible business accounts at
         account opening.
         You can add or remove the service at any time. Debit Card Overdraft Service is not
         available for certain accounts, such as Wells Fargo Clear Access BankingSM accounts,
         Teen CheckingSM accounts, Opportunity Checking® accounts, IOLTA/RETA accounts,
         accounts for government entities, or savings accounts. Debit Card Overdraft Service
         is a discretionary service that may be removed by the Bank for a variety of reasons
         including excessive overdrafts or returned items, as determined by the Bank.

         What is Wells Fargo’s standard overdraft coverage?
         Our standard overdraft coverage is when, at our discretion, we pay items, such as
         checks or automatic payments (e.g., ACH payments) into overdraft rather than
         returning them unpaid. You can request to remove our standard overdraft coverage
         from your account by speaking to a banker.

    29       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 48 of 83 PageID 4
     Available balance, posting order, and overdrafts
     Important: If standard overdraft coverage is removed from your account, the following
     will apply if you do not have enough money in your checking account or in accounts




                                                                                                              Introduction
     linked for Overdraft Protection to cover a transaction:
     •   We will return your checks and automatic payments (such as ACH payments) and
         assess a returned item fee (non-sufficient funds/NSF) and you could be assessed
         additional fees by merchants.
     •   We will not authorize ATM and everyday (one-time) debit card transactions into
         overdraft. If your account is enrolled in Debit Card Overdraft Service, the service will




                                                                                                          through arbitration
                                                                                                          Resolving disputes
         also be removed.
     •   We will not authorize certain transactions (such as cashed checks, recurring
         debit card transactions, or Bill Pay transactions) into overdraft. However, if these
         transactions are authorized when your account has enough money but are later
         presented for payment when your account does not have enough money, we will pay
         the transaction into overdraft and charge an overdraft fee.




                                                                                                          Important legal
     Important: Standard overdraft coverage does not apply to Clear Access BankingSM




                                                                                                            information
     accounts (i.e., the account will function as though standard overdraft coverage has been
     removed from the account).

     What is Overdraft Rewind? (Consumer accounts only)
     This is an automatic feature of your checking account. On the morning of every business
     day, we will review your account to determine if you received an electronic direct deposit




                                                                                                          error notifications
     to your account after the prior business day’s nightly processing. If an electronic direct




                                                                                                           Statements and
     deposit is received by 9:00 a.m. local time, we will calculate a new account balance that
     includes the pending direct deposit(s), less any pending debits. If this newly calculated
     balance covers transactions that resulted in overdraft or non-sufficient funds (NSF)
     fees, or Overdraft Protection Transfer or Advance fees, during the prior business day’s
     nightly processing, we will waive or refund those fees. We may also reverse returned
     item (non-sufficient funds/NSF) decisions. Please note that Overdraft Rewind does not
     reverse the transfer or advance of funds from a linked Overdraft Protection account. 9:00
                                                                                                          responsibilities
     a.m. local time is based on where your account is located, which is noted on your account
     statement. The bank receives most direct deposits through the ACH network before 9:00                  Rights and
     a.m. Direct deposits include your salary, pension, Social Security, or other regular monthly
     income electronically deposited through the Automated Clearing House (ACH) network
     by your employer or an outside agency. Other deposits, such as check(s), cash or account
     transfers received after our nightly account processing, are not included for purposes of
     Overdraft Rewind.
                                                                                                          savings accounts
                                                                                                            Checking and




     What is your responsibility if your account has an overdraft?
     If you have an overdraft on your account (including transactions we have paid on your
     behalf into overdraft, plus any fees), you must promptly make a deposit or transfer to
     return your account to a positive balance.
     If you fail to bring your checking account to a positive balance, we will close your account.
     Also we may report you to consumer reporting agencies and initiate collection efforts.
                                                                                                          banking services




     You agree to reimburse us for the costs and expenses (including attorney’s fees and
                                                                                                             Electronic




     expenses) we incur. The Bank may close your account due to excessive overdrafts, as
     determined by the Bank.




                                                                                                     30
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 49 of 83 PageID 4
         Setoff and security interest
         Are we allowed to use the funds in your accounts to cover debts
         you owe us?
         Yes, we have the right to apply funds in your accounts to any debt you owe us. This
         is known as setoff. When we setoff a debt you owe us, we reduce the funds in your
         accounts by the amount of the debt. We are not required to give you any prior notice to
         exercise our right of setoff.
         A debt includes any amount you owe individually or together with someone else both
         now or in the future. It includes any overdrafts and our fees. We may setoff for any
         debt you owe us that is due or past due as allowed by the laws governing your account.
         If your account is a joint account, we may setoff funds in it to pay the debt of any joint
         owner.
         If your account is an unmatured time account (or CD), then we may deduct an early
         withdrawal penalty. This may be due as a result of our having exercised our right of
         setoff.
         Consumer accounts only: Our right to setoff extends to any federal or state benefit
         payments (including Social Security benefits) deposited to your account. If we are
         obligated to return any federal or state benefits deposited to your accounts after you
         are no longer eligible to receive them, we have the right to setoff against any of your
         accounts to recover the payments you were ineligible to receive. Our right of setoff will
         not apply if it would invalidate the tax-deferred status of any tax-deferred retirement
         account (e.g., a SEP or an IRA) you maintain with us.

         Do you grant us a security interest in your accounts with us?
         Yes, to ensure you pay us all amounts you owe us under the Agreement (e.g., overdrafts
         and fees), you grant us a lien on and security interest in each account you maintain with
         us. By opening and maintaining each account with us, you consent to our asserting our
         security interest should the laws governing the Agreement require your consent. Our
         rights under this security interest are in addition to and apart from any other rights
         under any other security interest you may have granted to us.

         Can you grant any one else a security interest in your accounts
         with us?
         No, you may not grant a security interest in, transfer, or assign your accounts to anyone
         other than us without our written agreement.




    31    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 50 of 83 PageID 5
     Business account fees and expenses; earnings
     allowance




                                                                                                           Introduction
     Are you obligated to pay our fees?
     Yes, you agree to pay us in accordance with our Business Schedule.

     How do you pay our fees and expenses?
     We are permitted to either directly debit your account or invoice you for our fees and
     expenses and taxes incurred in connection with your account and any service. If the




                                                                                                       through arbitration
                                                                                                       Resolving disputes
     available funds in your account are not sufficient to cover the debit, we may create an
     overdraft on your account.
     You agree to promptly pay any invoiced amount. We may assess finance charges on
     any invoiced amounts that are not paid within 45 days of the date of invoice. Finance
     charges are assessed at a rate of 1.5% per month (18% per annum) or the highest
     amount permitted by the laws governing your account, whichever is less. Charges
     for accrued and unpaid interest and previously assessed finance charges will not be
     included when calculating finance charges. Payments and other reductions of amounts




                                                                                                       Important legal
                                                                                                         information
     owed will be applied first to that portion of outstanding fees attributable to charges for
     accrued and unpaid interest and previously assessed finance charges, then to other fees
     and charges.

     If an earnings allowance accrues on your account, do we apply it
     to our fees and expenses?




                                                                                                       error notifications
     Yes, if an earnings allowance accrues on your account, we will periodically apply your




                                                                                                        Statements and
     accrued earnings allowance to eligible fees and expenses (unless we otherwise indicate
     in writing). If both an earnings allowance and interest accrue on your account, the
     interest will be shown as an offset to the earnings allowance on the client analysis
     statement for your account. If your earnings allowance exceeds the total eligible fees
     assessed to your account in a given statement period, the excess credit is not paid to
     you, nor is it carried forward to the following statement period. We may debit your
     account (or any other account you maintain with us) or invoice you for any amount by
                                                                                                       responsibilities
     which the fees and expenses exceed the accrued earnings allowance on your account.
                                                                                                         Rights and
                                                                                                       savings accounts
                                                                                                         Checking and
                                                                                                       banking services
                                                                                                          Electronic




                                                                                                  32
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 51 of 83 PageID 5
         Additional rules for checks and withdrawals
         What identification do we request to cash checks presented
         over-the-counter by a non-customer?
         For these transactions, we require acceptable identification, which can include a
         fingerprint from the person presenting your check. We may not honor the check if the
         person refuses to provide us with requested identification.

         Are there special rules if you want to make a large cash
         withdrawal or deposit?
         We may place reasonable restrictions on a large cash withdrawal. These restrictions include
         requiring you to provide reasonable advance notice to ensure we have sufficient cash on
         hand. We do not have any obligation to provide security if you make a large cash withdrawal.
         If you want to deposit cash for a very large amount, we have the right to require you to
         provide adequate security or exercise other options to mitigate possible risks.
         Are we responsible for reviewing checks for multiple signatures?
         No, we are not responsible for reviewing your checks or other transactions for multiple
         signatures. We do not support multiple signature requirements and we may act on the
         instructions of any one authorized signer on your account. If you have indicated that
         more than one signature is required to transact on your account, you acknowledge and
         agree that such requirements are for your own control purposes only, and we will not be
         liable if a check or other transaction is processed without multiple signatures.

         Are we required to honor dates and special instructions written
         on checks?
         No, we may, without inquiry or liability, pay a check even if it
         • Has special written instructions indicating we should refuse payment (e.g., “void
             after 30 days” or “void over $100”);
         • Is stale-dated (i.e., the check’s date is more than six months in the past), even if we
             are aware of the check’s date;
         • Is post-dated (i.e., the check’s date is in the future); or
         • Is not dated.
         We may also pay the amount encoded on your check in U.S. dollars, even if you wrote
         the check in a foreign currency or made a notation on the check’s face to pay it in a
         foreign currency. The encoded amount is in the line along the bottom edge of the front
         of the check where the account number is printed.

         Can you use a facsimile or mechanical signature?
         Yes, if you use a facsimile or mechanical signature (including a stamp), any check
         appearing to use your facsimile or mechanical signature will be treated as if you had
         actually signed it.
         Are we liable for paying a consumer ACH debit entry on your
         account? (Business accounts only)
         No, under the ACH operating rules, certain types of ACH debit entries may only be presented
         on a consumer account (each, a consumer ACH debit entry). We will have no obligation to
         pay, and no liability for paying, any consumer ACH debit entry on your account.

         What is the acceptable form for your checks?
         Your checks must meet our standards, including paper stock, dimensions, and other
         industry standards. Your checks must include our name and address, as provided by
         us. Certain check features, such as security features, may impair the quality of a check
         image that we or a third party create.
         We reserve the right to refuse checks that do not meet these standards or cannot be
         processed or imaged using our equipment. We are not responsible for losses that result
         from your failure to follow our check standards.
    33    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 52 of 83 PageID 5
     Additional rules for checks and withdrawals
     Electronic check indemnifications




                                                                                                           Introduction
     What warranties do we provide for electronic checks and electronic returned checks?
     An “electronic check” and an “electronic returned check” mean an electronic image of,
     and electronic information derived from, a paper check or a paper returned check. When
     we transfer or present an electronic check or electronic returned check, we provide the
     following warranties:
     • Image Quality Warranty: We guarantee that the electronic image of a check




                                                                                                       through arbitration
                                                                                                       Resolving disputes
         accurately represents all of the information on the front of the check as of the time
         that the original check is truncated, and the electronic information includes an
         accurate record of all MICR line information required for a substitute check and the
         amount of a check.
     • No Double Debit Warranty: We guarantee that the warrantee will not receive a
         presentment of or otherwise be charged for an electronic check, an electronic
         returned check, the original check, a substitute check, or a paper or electronic
         representation of a paper substitute check, in a way that the warrantee will be asked
         to make payment on a check that it has already paid.




                                                                                                       Important legal
                                                                                                         information
     When we transfer an electronic check for collection or payment, we make the image
     quality warranty and the no double debit warranty to the transferee bank, any
     subsequent collecting bank, the paying bank, and the drawer. When we transfer an
     electronic returned check for return, we make the image quality warranty and the no
     double debit warranty to the transferee returning bank, the depository bank, and the
     owner.




                                                                                                       error notifications
     What indemnities are applicable to electronic checks and electronic returned




                                                                                                        Statements and
     checks?
     You will indemnify, defend, and hold us harmless from and against all liabilities,
     damages, claims, obligations, demands, charges, costs, or expenses (including
     reasonable fees and disbursements of legal counsel and accountants) awarded against
     or incurred or suffered (collectively, “losses and liabilities”) by us arising directly
     or indirectly from or related to the transfer or return of an electronic check or an
     electronic returned check on your behalf. If we suffer any losses or liabilities arising
     directly or indirectly from or related to a breach of either the image quality warranty or
     the no double debit warranty, you will reimburse us and not hold us responsible or liable.        responsibilities
                                                                                                         Rights and
     What indemnities are applicable to remote deposit capture services (including
     Wells Fargo Mobile Deposit Service)?
     By providing a remote deposit capture service to you, we are required to indemnify and
     reimburse a depository bank that accepts the original check from which an electronic
     check is created for losses incurred by that depository bank if the loss is due to the
     check having already been paid. If we suffer any losses or liabilities arising directly or
                                                                                                       savings accounts
                                                                                                         Checking and




     indirectly from or related to that type of depository bank indemnity obligation, you will
     indemnify and reimburse us and not hold us responsible or liable.
     What indemnities are applicable to electronically created items?
     If we transfer or present an “electronically created item” and receive settlement or
     other consideration for it, we are required to indemnify and reimburse each transferee
     bank, any subsequent collecting bank, the paying bank, and any subsequent returning
     bank against losses that result from the fact that:
                                                                                                       banking services




     • The electronic image or electronic information of the electronically created item is
                                                                                                          Electronic




         not derived from a paper check;
     • The person on whose account the electronically created item is drawn did not
         authorize the issuance of the electronically created item or to the payee stated on
         the item; or


                                                                                                  34
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 53 of 83 PageID 5
         Additional rules for checks and withdrawals
         •    A person receives a transfer, presentment, or return of, or otherwise is charged
              for an electronically created item in such a way that the person is asked to make
              payment based on an item or check it has paid.
         If we suffer any losses or liabilities arising directly or indirectly from or related to
         that type of electronically created item indemnity obligation, you will indemnify and
         reimburse us and not hold us responsible or liable.

         Issuing stop payment orders and post-dated checks
         How do you stop payment on a check?
         You may request a stop payment on your check in a time and manner allowing us a
         reasonable opportunity to act on it before we pay, cash, or otherwise become obligated
         to pay your check. You can request a stop payment of a check through wellsfargo.com,
         by phone, or by visiting your local branch and speaking with a banker.
         Each stop payment order is subject to our verification that we have not already paid or
         otherwise become obligated to pay the check from your account. This verification may
         occur after we accept your stop payment order.
         In order to issue a stop payment order on a check, we request the following information:
         •    Your bank account number,
         •    The check number or range of numbers,
         •    The check amount or amounts,
         •    The payee(s) name(s), and
         •    The date on the check.
         We are not responsible for stopping payment on a check if you provide incorrect or
         incomplete information about the check.

         What is the effective period for a stop payment order?
         A stop payment order on a check is valid for six months. We may pay a check once a
         stop payment order expires. You must place a new stop payment order if you do not
         want it to expire. We treat each renewal as a new stop payment order. We will charge
         you for each stop payment order you place (as well as each renewal).

         How do you cancel a stop payment order?
         To cancel a stop payment order, we must receive your request in a time and manner
         allowing us a reasonable opportunity to act on it.

         Are you still responsible if we accept a stop payment on a check?
         Yes, even if we return a check unpaid due to a stop payment order, you may still be liable
         to the holder (e.g., a check cashing business) of the check.

         How can you prevent a post-dated check from being paid before
         its date?
         A post-dated check is a check you issue with a date in the future. We are not responsible
         for waiting to honor the check until that date, unless you instruct us to do so through
         the use of a stop payment order for the check. You are responsible for notifying us to
         cancel the stop payment order when you are ready to have that check paid.


    35       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 54 of 83 PageID 5
     Issuing stop payment orders and post-dated checks
     Can you stop payment on a purchase transaction?




                                                                                                              Introduction
     No, unless the purchase is a preauthorized electronic fund transfer from a consumer
     account.

     Can you stop payment on a preauthorized electronic fund
     transfer?
     Yes, if your account is a consumer account. For specific information on your stop




                                                                                                          through arbitration
                                                                                                          Resolving disputes
     payment rights for preauthorized electronic fund transfers, see the “Handling
     preauthorized payments” section in the “Electronic fund transfer services” part of this
     Agreement.
     • Right to stop payment: If you have told us in advance to make regular (recurring)
        payments out of your account, you can stop any of these payments. Here’s how:

         Call Wells Fargo Phone Bank at 1-800-869-3557, or write to us at Wells Fargo,
         Customer Correspondence, P.O. Box 6995, Portland, OR, 97228-6995, in time




                                                                                                          Important legal
         for us to receive your request three business days or more before the payment is




                                                                                                            information
         scheduled. If you call, we may also require you to put your request in writing and
         get it to us within 14 days after you call. There is no fee to stop a regular (recurring)
         payment using the debit card.
     •   Notice of varying amounts: If the amount of these regular (recurring) payments
         vary, the party you are going to pay should tell you 10 days before each payment,
         when it will be made and how much it will be. (The party you are going to pay may
         allow you to choose to get this notice only when the payment would differ by more




                                                                                                          error notifications
                                                                                                           Statements and
         than a certain amount from the previous payment, or when the amount would fall
         outside certain limits that you set.)
     •   Liability for failure to stop payment: If you order us to stop one of these payments
         three business days or more before the transfer is scheduled, and we do not do so,
         we will pay for your losses or damages.



                                                                                                          responsibilities
                                                                                                            Rights and
                                                                                                          savings accounts
                                                                                                            Checking and
                                                                                                          banking services
                                                                                                             Electronic




                                                                                                     36
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 55 of 83 PageID 5
         Your account ownership
         How do we treat accounts owned by more than one customer?
         You can choose to open an account with one or more other individuals. In these
         instances, we will treat all account holders as joint tenants with right of survivorship
         unless
         •    State laws governing your account require other treatment, or
         •    We otherwise agree with you in writing that the account is owned in some other
              capacity.
         Regardless of the form of ownership, we will not maintain a separate record of each
         co-owner’s interest in the account. We may act on instructions from any co-owner
         (or a co-owner’s representative) without another account co-owner’s consent. These
         actions include instructions to withdraw or transfer funds, make payments, or close the
         account.

         Are we allowed to pay money requested by a co-owner?
         Yes, we may pay any money in the account requested by any co-owner (or a co-owner’s
         legal representative), regardless of
         •    Their contributions,
         •    Whether any other co-owner is incapacitated or deceased, or
         •    Whether the account includes a right of survivorship.

         What are the forms of account ownership?
         Joint tenants with right of survivorship: When you hold an account as joint tenants
         with right of survivorship and one of you dies, the account is payable to the surviving
         co-owner, subject to our rights under the Agreement.
         Tenants-in-common: When you hold an account as tenants-in-common, it is payable
         upon the death of an accountholder, in whole or in part, to any surviving co-owner on
         the account or the deceased owner’s personal representative, heirs, or successors. This
         is subject to our rights under the Agreement.
         Community property: An account is held as community property when spouses have
         equal and undivided interests in the account during their lifetimes. When one spouse
         dies, ownership does not automatically pass to the survivor; rather, the deceased
         spouse can pass his or her interest by will. Community property does not exist in every
         state. Ask your legal adviser to understand if this applies to your account.

         What is a Pay On Death (POD) account?
         A POD account is payable on your death (or the death of the last surviving co-owner)
         to one or more payees named in the title of the account. When the title of an account
         includes language like “in trust for (ITF),” “transfer on death (TOD),” or similar language,
         the account is treated as a pay on death account.
         You may change, add, or remove the name of any payee or beneficiary anytime by
         providing us with proper written notice. Generally, the payee or beneficiary must survive
         all owners in order to receive their share of funds from a POD account.

         How are Uniform Transfers/Gifts to Minors Act accounts
         handled? (Consumer accounts only)
         An account established under a state’s Uniform Transfers/Gifts to Minors Act is
         controlled by the custodian (or a successor custodian). Only the named custodian

    37       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 56 of 83 PageID 5
     Your account ownership
     (or successor custodian) is authorized to instruct us regarding the account. We
     may, however, disclose information about the account to the minor or the minor’s




                                                                                                              Introduction
     representative. When the minor reaches the applicable age of majority, we may pay the
     funds on deposit in the account to the minor in accordance with the custodian’s duty
     without waiting for instructions from the custodian.

     How are minor by accounts handled? (Consumer accounts only)
     One or more adults may open an account in the name of a minor by the adult(s) as allowed




                                                                                                          through arbitration
                                                                                                          Resolving disputes
     by the laws governing your account. An adult is a person who has reached the age of
     majority. Beneficial ownership of the funds deposited in the account vests exclusively
     in the minor. The adult has exclusive control of the account until the minor reaches the
     applicable age of majority.
     If there is more than one adult, each may act independently. We are not obligated to
     inquire about the use of the funds. When the minor reaches the age of majority, we may
     act on the instructions of either the minor or the adult. If the adult (or the last of the




                                                                                                          Important legal
     adults to survive) dies before the minor reaches the age of majority, we may transfer




                                                                                                            information
     the funds to the custodian according to the applicable Uniform Transfers/Gifts to
     Minors Act.

     Can you transfer ownership of your account?
     No assignment will be valid or binding on us, and we will not be considered to have
     knowledge of it, until we consent and the assignment is noted in our records. However, by




                                                                                                          error notifications
     noting the assignment, we do not have any responsibility to assure that the assignment is




                                                                                                           Statements and
     valid. Any permitted assignment of your account is subject to our setoff rights.
     The Agreement is binding on your personal representatives, executors, administrators,
     and successors, as well as our successors and assigns.

     What if an owner does not sign account documentation?
     The failure of a customer identified in our records as an owner or a co-owner of an
     account to sign the account application or other account-related documentation does
                                                                                                          responsibilities
                                                                                                            Rights and
     not prevent us, in our sole discretion, from treating the customer as an owner or a co-
     owner of that account; we are not liable to anyone as a result.

     Are all joint owners responsible for liabilities on your account?
     Yes, all joint owners are each individually and jointly responsible for any overdraft on your
     account, regardless of who caused or benefited from the overdraft. If there is a setoff, an
                                                                                                          savings accounts




     enforcement of our security interest in your account, or legal action (such as a third party
                                                                                                            Checking and




     garnishment, seizure, forfeiture, or tax levy) affecting any co-owner, we have the right
     to treat all funds in the account as belonging to the customer against whom the setoff,
     enforcement of the security interest, or other legal action is directed. If your account
     is closed for unsatisfactory handling, we may report all joint owners to the consumer
     reporting agencies.

     What happens upon the death or incompetence of an authorized
                                                                                                          banking services




     signer or account owner?
                                                                                                             Electronic




     Please notify us promptly if you learn or suspect an account owner or signer has been
     declared incompetent by a court or a legal authority, or has died. When we receive
     proper notice, we may
     •   Freeze the account until we receive documents verifying the incapacity or death and
         instructions regarding the funds remaining in the account,
                                                                                                     38
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 57 of 83 PageID 5
         Your account ownership
         •    Pay (without inquiring) any item authorized by the account owner before being
              declared incompetent or dying,
         •    Return or reverse deposits made to the account, and
         •    Apply funds in the account to any debt the account owner owes us before
              recognizing the rights to any remaining funds of a surviving joint owner or other
              person.
         If we are liable for taxes or reclamation claims from a federal or state government
         agency because we released funds in an account after the account owner’s death, the
         account owner’s estate is responsible for reimbursing us for those amounts.
         Individual and Sole Proprietors Only
         If an account owner dies or is declared incompetent we may accept and comply with
         court orders and legal documents, and take direction from affiants or court appointed
         personal representatives, guardians, or conservators from your state of residence,
         even if different than where your account was opened except as otherwise required by
         applicable law or court order. We may require additional documentation be provided to
         us before complying with the directions given by affiants or court appointed personal
         representatives, guardians, or conservators. We reserve the right to require U.S. court
         documents for customers who reside outside of the U.S. at time of incompetence or
         death.
         For business owners
         Upon notification to the Bank of the death or incompetence of a business owner, the
         business entity will provide documentation evidencing any change in the ownership or
         control of the entity following applicable legal formalities.




    39       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 58 of 83 PageID 5
     Interest earning accounts
     What interest rate applies to an interest earning account?




                                                                                                           Introduction
     When you open an interest earning account, we will provide a rate sheet listing the
     current interest rate and Annual Percentage Yield (APY) for your account. Interest earning
     accounts earn interest at a variable rate, except Time Accounts (CDs). We may change the
     interest rate for variable-rate accounts at any time. The interest rate may vary depending
     on your daily balances (tiered-rate account). We may pay the same interest rate on more
     than one tier. The tiers and corresponding interest rates are disclosed in the rate sheet.




                                                                                                       through arbitration
                                                                                                       Resolving disputes
     How do we calculate earned interest?
     We calculate interest using the daily collected balance method. This method applies
     a daily periodic rate to the collected balance in your account each day. Interest is
     calculated using a 365-day year, unless otherwise noted for business accounts in the
     Business Schedule.

     When does a deposit begin accruing interest?




                                                                                                       Important legal
     Cash deposits begin accruing interest the same business day a deposit is credited to




                                                                                                         information
     your account. If you deposit an item such as a check, interest begins accruing on the
     business day we receive credit for the item.

     Is interest compounded and when is it credited?
     Interest will compound on a daily basis. For checking and savings accounts, interest will
     be credited on a monthly basis.




                                                                                                       error notifications
                                                                                                        Statements and
     What is the difference between Annual Percentage Yield (APY)
     and Annual Percentage Yield Earned (APYE)?
     The Annual Percentage Yield (APY) is a percentage rate reflecting the total amount
     of interest paid on an account based on the interest rate and the frequency of
     compounding for a 365-day period. The Annual Percentage Yield Earned (APYE) is an
     annualized rate that reflects the relationship between the amount of interest actually
                                                                                                       responsibilities
     earned on your account during the statement period and the average daily balance in
                                                                                                         Rights and
     the account for the statement period.
     We calculate both your APY and APYE according to formulas established by federal
     regulations. The APYE appears on your account statement.

     Do we have the right to require notice of withdrawal from your
     savings account?
                                                                                                       savings accounts
                                                                                                         Checking and




     Yes, we have the right to require seven days written notice before you withdraw money
     from your savings account.

     Are we required to obtain a tax identification number certification?
     Yes. U.S. Treasury regulations require us to determine the tax residency of all customers
     and payees who could receive income that is reportable to the IRS. We accomplish
     this by obtaining a Form W-9 from all U.S. taxpayers and a type of Form W-8 from all
                                                                                                       banking services




     foreign customers.
                                                                                                          Electronic




     •   For U.S. taxpayers, the Form W-9 is how we document U.S. tax residency and obtain
         a Taxpayer Identification Number (“TIN”) from the primary owner of each account
         that earns reportable income. Until we have received the Form W-9 and TIN, we are
         required to apply backup withholding to that income.


                                                                                                  40
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 59 of 83 PageID 5
         Interest earning accounts
         •    Foreign individuals (also referred to as nonresident aliens) and foreign entities
              document their tax residency outside the U.S. on the applicable type of Form W-8.
              That form also allows us to apply the correct withholding rate or exemption to
              your income earned in the U.S. If you do not provide a valid type of Form W-8, we
              are required to apply the 30% withholding rate, or in some cases, presume you are
              an uncertified U.S. taxpayer subject to backup withholding on all income and gross
              proceeds regardless of whether or not it is U.S. sourced.
         •    Accounts jointly owned by at least one foreign individual or entity must provide a
              Form W-8 or Form W-9 for all of the joint owners.
         •    Foreign individuals provide a Form W-8BEN. Foreign entities that are the beneficial
              owner of the income provide a Form W-8BEN-E unless they can make a special
              withholding exemption claim and instead provide either a Form W-8EXP or Form
              W-8ECI.
         •    Entities that act as intermediaries or flow-through entities receiving income on
              behalf of someone else provide a Form W-8IMY. In some cases, that Form W-8IMY
              must also include a withholding statement that allocates the income to each of
              the beneficial owners and copies of the tax certification documentation for those
              underlying beneficial owners.
         If you own your account as an individual or sole proprietor, upon your death, we must be
         provided with the estate’s or successor’s IRS Form W-9 or Form W-8. If these are not
         provided, we may either refuse to pay interest earned on your account from the date
         of your death or apply backup withholding on the income earned after the date of your
         death.




    41       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 60 of 83 PageID 6
     Time Accounts (CDs)
     What are Time Accounts?




                                                                                                          Introduction
     Time Accounts (CDs) are payable at the expiration of a specified term, no less than
     seven calendar days after the date of deposit. We may also refer to a Time Account
     as a CD or a Certificate of Deposit, even though we do not issue a paper certificate
     when opening the account or require a paper certificate to close the account. The CD’s
     maturity date is the last day of the term for the CD. The maturity date is printed on
     your receipt.




                                                                                                      through arbitration
                                                                                                      Resolving disputes
     When can you withdraw funds from your CD?
     You may withdraw funds from your CD on the maturity date without a penalty. You
     may also generally withdraw funds without a penalty within the seven calendar days
     after the maturity date (grace period). You may be charged a penalty if you make a
     withdrawal at any other time. See the “Time Accounts (CDs)” section of the Consumer
     Schedule or the Business Schedule, as applicable, for details.

     Can you deposit additional funds into your CD?




                                                                                                      Important legal
                                                                                                        information
     You can only deposit additional funds during the grace period.

     Will your Annual Percentage Yield (APY) change if you withdraw
     interest before maturity?
     The APY we disclose to you assumes the interest you earn will remain on deposit until
     your CD matures. If you withdraw your earned interest before maturity, your account




                                                                                                      error notifications
                                                                                                       Statements and
     will earn less interest over time and the actual APY will be less than the disclosed APY.

     How does your CD renew?
     Your CD will automatically renew at maturity
     •   Typically for a like term unless we inform you prior to maturity of a different term;
         and
     •   At our standard interest rate in effect on the maturity date for a new CD of the same
         term and amount, unless we have notified you otherwise.                                      responsibilities
                                                                                                        Rights and
                                                                                                      savings accounts
                                                                                                        Checking and
                                                                                                      banking services
                                                                                                         Electronic




                                                                                                 42
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 61 of 83 PageID 6
         Debit cards and ATM cards
         This part describes ways to use services for your account using a card. Some
         services may not be available at all locations. We may require you to sign additional
         documentation to obtain a debit or ATM card. You will receive terms and conditions
         applicable to your card when you receive the card. In the event of a conflict between
         the terms and conditions and the Agreement, the terms and conditions will control.
         Additional disclosures applicable to these services are provided in the Consumer
         Schedule or Business Schedule, as applicable.

         Issuance of a card and Personal Identification Number (PIN)
         We may issue a card to each account owner to access your accounts. If you do not select a
         PIN when you request your card, we will send a randomly selected PIN.
         If you would like a PIN for authentication purposes but do not request a debit or ATM
         card, we can provide a PIN issued only for authentication purposes. This PIN can only be
         used for authentication and cannot be used for purchase transactions or ATM access.

         Protection of card and PIN
         You should securely protect your card and PIN from loss or theft. Each cardholder
         must have his or her own unique PIN for the card and is responsible for maintaining
         confidentiality of the PIN. Memorize the PIN. Never write the PIN on the card or share it
         with anyone, including our employees. Never allow anyone else to use the card or PIN. If
         the card or PIN is given to another person, the account owner will be responsible for all
         transactions made by that person or anyone else to whom that person gives the card or
         PIN. Notify us immediately if the card is lost or stolen, or is no longer secure.

         Instant issue debit card
         The instant issue debit card is a temporary debit card. We will deactivate the instant issue
         debit card either when you activate your permanent debit card or 30 days after we issue
         your temporary debit card, whichever is sooner. If a new or replacement permanent debit
         card was not requested, your temporary debit card will terminate in 30 days.

         Wells Fargo ATMs in Assisted-Service mode
         Some Wells Fargo ATMs in branches can operate in Assisted-Service mode during
         branch hours. When in Assisted-Service mode, the ATM screen’s main menu will display
         an “I need assistance” option. If you are a consumer customer, your card’s daily ATM
         withdrawal limit may not apply, and you may be able to access and perform transactions
         on some of your consumer deposit accounts that are not linked to your card. If you
         are a business customer, your card’s daily ATM withdrawal limit may not apply. Note: if
         you are accessing the ATM in Assisted-Service mode (a) using an ATM access code, see
         “ATM Access Codes” for more details, or (b) using a mobile device, see “Using your card
         through a mobile device” for more details.

         Linking accounts for card access and designating primary account
         Linking lets you add accounts you own (e.g., checking, savings) to a debit or ATM
         card, giving you access to make transactions on multiple accounts with one card at
         Wells Fargo ATMs. At most Wells Fargo ATMs, you only have access to accounts linked
         to your card. When a Wells Fargo ATM is in Assisted-Service mode, however, and if you
         are a consumer customer you may be able to use your consumer card to access and
         perform transactions on your consumer accounts that are not linked to your card.
         If you link only one account of a single type (e.g., checking or savings accounts) to
         the card, that linked account is automatically designated as the primary account

    43    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 62 of 83 PageID 6
     Debit cards and ATM cards
     for purposes of electronic fund transfer services. The primary linked account for a
     consumer debit card must be an eligible consumer checking account. The primary linked




                                                                                                                Introduction
     account for a business debit card must be an eligible business checking account. The
     money for purchases and payments made with your card is deducted from the primary
     linked account. Cash withdrawals using a card at a participating non-Wells Fargo
     ATM are deducted from the primary checking or savings account. Note: Not all ATM
     operators support display of more than one type of account.
     If you link more than one account of a single type to the card, you may designate a




                                                                                                            through arbitration
                                                                                                            Resolving disputes
     primary account and other accounts. If you do not designate a primary linked account, the
     first account of that type linked to your card is considered the primary linked account. If a
     primary account linked to the card is closed or delinked for any reason, we will designate
     another linked account (if applicable) as the new primary linked account. If this linked
     account is a savings account and there are no other eligible checking accounts to be linked
     as primary checking, your debit card will be closed and you can request an ATM card.
     [Note: for Wells Fargo campus debit cards with school access functionality, your banking
     access will be closed but your card can still be used for school access functionality]. We will




                                                                                                            Important legal
                                                                                                              information
     determine the number and type of accounts you can link to your card.
     Using a card to access linked credit card and line of credit accounts
     at ATMs
     If you link your Wells Fargo credit card account or eligible line of credit account (linked
     credit account) to your debit/ATM card, you may use the card to access the linked credit
     account at any Wells Fargo ATM. You can use the card to obtain cash or transfer funds from




                                                                                                            error notifications
                                                                                                             Statements and
     the linked credit account, as long as the linked credit account is in good standing and has
     available credit. Cash withdrawals and transfers of funds from your linked credit account
     are treated as cash advances. Each of these transactions is subject to the provisions of the
     applicable credit card account agreement or line of credit account agreement, including
     daily limits and cash advance fees.
     You must notify us in case of errors or questions about your Wells Fargo credit card
     bill. If you think your bill is wrong or if you need more information about a transaction
     on your bill, write to us at Wells Fargo Card Services, P.O. Box 522, Des Moines, IA,                  responsibilities
     50302-9907. You also may call us at the telephone number listed on your account                          Rights and
     statement. However, you must write to us to preserve your billing rights. Please consult
     your applicable credit account agreement for complete information on the terms and
     conditions applicable to your linked credit account, including the rules related to cash
     advances from, and payments to, your linked credit accounts.

     Using your card
                                                                                                            savings accounts
                                                                                                              Checking and




     The tables (on pages 45 and 46) show how you can use your card to make purchases and
     payments, make transfers, use ATMs, and other services.
     Using your card can include using your physical card, accessing your card by using it
     through a mobile device, or via an ATM access code, as noted in the chart on page 45.
     Note: Some services described on pages 45 and 46 may not be available at all ATMs or
     merchants.
                                                                                                            banking services
                                                                                                               Electronic




                                                                                                       44
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 63 of 83 PageID 6
         Debit cards and ATM cards
                                            To purchase or pay
         Actions                                                   Debit   ATM      Business
                                                                   card    card1   deposit card
         At merchants who accept payments through a                  √       √
         network in which we participate (e.g., Visa® and
         MasterCard®)
         Pay bills directly to merchants or other providers          √
         with your card, or through a mobile device at
         merchants who accept mobile payments
         Request cash back when making a purchase with               √       √
         your PIN at merchants who offer this service (only
         available when using your physical card)
         Through a mobile device at merchants who accept             √
         mobile payments (see “Using your card through a
         mobile device” for more details)
         Choose whether and how you receive a receipt at             √       √
         the time you use your card at a merchant terminal.

                                           At Wells Fargo ATMs
         Actions                                                   Debit   ATM      Business
                                                                   card    card    deposit card
         View your account balances                                  √       √
         Withdraw cash                                               √       √
         Make deposits to your accounts                              √       √          √2
         Transfer funds between your accounts                        √       √
         Transfer funds from your eligible Wells Fargo credit        √       √
         accounts to your checking or savings accounts3
         Make payments to your eligible Wells Fargo credit           √       √
         card accounts
         Get a statement of the last 10 transactions4                √       √
         Get a statement of the balances of your accounts     4
                                                                     √       √
         Choose how you want to receive your ATM                     √       √          √5
         receipt: printed, emailed to the address on file
         or to your Wells Fargo Online secure inbox, for
         consumer cards, to your mobile phone number on
         file (availability may be affected by your mobile
         carrier’s coverage area, and your mobile carrier
         message and data rates may apply)
         Use your mobile device to access Wells Fargo ATMs           √
         displaying the Contactless Symbol6 to perform the
         ATM transactions listed above (see “Using your
         card through a mobile device” for more details)
         Use an ATM access code to access Wells Fargo                √       √
         ATMs to perform the ATM transactions listed
         above (see “ATM Access Codes” for more details)

    45    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 64 of 83 PageID 6
        Debit cards and ATM cards
                                       At non-Wells Fargo ATMs7




                                                                                                                      Introduction
        Actions                                                    Debit      ATM        Business
                                                                   card       card      deposit card
        View your account balance (fees may apply)                    √         √
        Withdraw cash (fees may apply)                                √         √
        Transfer funds between accounts (fees may apply)              √         √




                                                                                                                  through arbitration
                                                                                                                  Resolving disputes
                                    Via electronic credit transfers
        Actions                                                    Debit      ATM        Business
                                                                   card       card      deposit card
        Receive transfers, such as those through card                 √
        networks or funds transfer systems8




                                                                                                                  Important legal
    1
        Purchases using an ATM card are only available at merchants who accept payments through




                                                                                                                    information
        networks in which we participate and require a PIN to authorize the purchase.
    2
        At an ATM the business deposit card and associated PIN can only be used only to make ATM
        deposits. The card can be issued to an authorized signer on the business accounts. It also can be
        issued to a non-authorized signer at the request of an authorized signer. When the card is used to
        make an ATM deposit, account balances are neither displayed on the ATM screen nor printed on
        the ATM receipt. The card PIN cannot be used for authentication for phone or online access.
    3
        Cash advance and ATM advance fees may apply. Refer to the applicable credit card account




                                                                                                                  error notifications
        agreement or line of credit account agreement for more details.




                                                                                                                   Statements and
    4
        Statements at ATMs should not be used in place of the account statement for balancing or
        verifying the actual account balance.
    5
        Business deposit cards are able to only receive printed receipts.
    6
        The Contactless Symbol and Contactless Indicator are trademarks owned by and used with the
        permission of EMVCo, LLC.
    7
        Non-Wells Fargo ATMs are part of ATM networks owned or operated by other financial
        institutions. You can use your card at non-Wells Fargo ATMs that display the Plus® logo to
        withdraw cash and check balances, and transfer funds between the accounts linked to your card

                                                                                                                  responsibilities
        as primary checking and primary savings. Note: 1) Some non-Wells Fargo ATMs may not give

                                                                                                                    Rights and
        you the option of choosing which account to access or may only let you access one of these
        two accounts. 2) Some transactions may not be available at all ATMs, may be different from
        those available at Wells Fargo ATMs, or may be limited to any withdrawal limit(s) set by the non-
        Wells Fargo ATM.
    8
         The following limitations apply to Visa Original Credit Transactions (“OCT”) and MasterCard
        MoneySend (“MoneySend”) money transfers to your Card:
        Visa - Person-to-person OCT
                                                                                                                  savings accounts




               Rolling 24 Hours                 Rolling 7-Day                  Rolling 30-Day
                                                                                                                    Checking and




              25 transactions or             100 transactions or             200 transactions or
                   $10,000                        $25,000                         $50,000
        Visa - Business-to-person OCT
               Rolling 24 Hours                 Rolling 7-Day                  Rolling 30-Day
              40 transactions or             100 transactions or             200 transactions or
                                                                                                                  banking services




                   $50,000                       $125,000                        $300,000
                                                                                                                     Electronic




        MasterCard - MoneySend (all types)
          1-Day (12 AM – 12 AM CT)        7-Day (12 AM – 12 AM CT)        30-Day (12 AM – 12 AM CT)
              25 transactions or             100 transactions or             200 transactions or
                   $10,000                        $10,000                         $10,000

                                                                                                             46
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 65 of 83 PageID 6
         Debit cards and ATM cards
         ATM and merchant terminal malfunctions
         We are not responsible for damages resulting from an ATM or merchant terminal
         malfunction, except to the extent that malfunction results in an error (see “In case of
         errors or questions about your electronic fund transfers” for more details).
         Fees for use of card
         We will charge a fee for each non-Wells Fargo ATM transaction you perform (except
         if waived by the terms of your account). In addition, the non-Wells Fargo ATM owner/
         operator may also charge a fee (unless waived by the terms of your account). The non-
         Wells Fargo ATM owner/operator fee is included in the total transaction amount that is
         withdrawn from your account and will apply to your card’s daily ATM withdrawal limit.
         Transactions will also be limited to any withdrawal limits set by the non-Wells Fargo ATM.
         We will charge a fee if you make an over-the-counter (teller assisted) cash disbursement at
         a non-Wells Fargo bank that accepts Visa-branded cards. Some merchants may assess a fee
         when you use your card for a purchase or for cash back. The merchant fee will be included in
         the total purchase amount.
         Additional fees applicable to use of the card are provided in the Consumer Schedule or
         Business Schedule, as applicable.
         Daily limits and funds available for use with cards
         You may use your card subject to 1) your daily purchase limit and daily ATM withdrawal
         limit, and 2) your available balance in your account. The following rules apply:
         Limits on dollar amounts
         • Your card’s daily purchase limit is the maximum U.S. dollar amount of purchases
             (including cash back, if any) that can be authorized each day from your primary
             linked account, less merchant fees, if any. Note: If you use your Card or Card number
             to fund a digital wallet, brokerage, or other type of account, these Account Funding
             Transactions (AFTs) will count against your Card’s daily purchase limit (AFTs may
             also be limited by the applicable card network).
             - If your daily purchase limit is more than $99,999, you may ask that the merchant
               process multiple transactions to complete a purchase above this amount.
         • Your card’s daily ATM withdrawal limit is the maximum amount of cash you can
             withdraw each day from any combination of accessible accounts using your card, less
             any non-Wells Fargo ATM owner/operator fees, if applicable.
         • When you use a Wells Fargo ATM in Assisted-Service mode, your card’s daily ATM
             withdrawal limit may not apply.
         Limits for your card
         We provide you your daily ATM withdrawal and purchase limits when you receive your card.
         You can confirm your card’s daily limits by signing on to Wells Fargo Online, Wells Fargo
         Business Online, or the Wells Fargo Mobile® app, or calling us at the number listed in the
         “How to reach Wells Fargo” section. Note: For security reasons there may be additional
         limits on the amount, number, or type of transactions you can make using your card.
         Changes to your card limits
         We may, without telling you, increase your daily purchase or ATM withdrawal limit based
         on account history, activity, and other factors. If we decrease the limits of your card, we
         will notify you in accordance with applicable law.
         Definition
         For purposes of the daily limits only, a day is defined as the 24-hour period from
         midnight to midnight, Pacific Time. If a transaction is made in another time zone, it will
         be processed based on when we receive it (Pacific Time).

    47    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 66 of 83 PageID 6
     Debit cards and ATM cards
     Other limits




                                                                                                            Introduction
     There is generally no limit on the number of times the card may be used each day
     as long as the applicable daily ATM withdrawal limit and daily purchase limit are not
     exceeded and there is a sufficient available balance in any combination of your deposit
     accounts accessed for withdrawal.
     • If the ATM transaction or purchase would create an overdraft on the account, we
         may, in our sole discretion, take any of the actions described in the section of the
         Agreement titled “Available balance, posting order, and overdrafts.” The availability




                                                                                                        through arbitration
                                                                                                        Resolving disputes
         of deposits for withdrawal is described in the funds availability policy.
     • When we approve a transaction or purchase, we call that an authorization. We may
         limit the number of authorizations we allow during a period of time (e.g., if we notice
         out-of-pattern use of your card, or suspected fraudulent or unlawful activity). For
         security reasons, we cannot explain the details of the authorization system. If we do
         not authorize the payment, we may notify the person who attempted the payment
         that has been refused. We will not be responsible for failing to give an authorization.




                                                                                                        Important legal
                                                                                                          information
     Illegal transactions
     You must not use your card or account for any illegal purpose. You must not use your
     card or account to fund any account that is set up to facilitate internet gambling, except
     certain government (or state) owned lotteries and certain government-licensed online
     casinos and horse/dog racing. In our discretion, we may allow or deny transactions or
     authorizations from merchants who are apparently engaged in or who are identified as




                                                                                                        error notifications
                                                                                                         Statements and
     engaged in the internet gambling business.

     Using your card through a mobile device
     A mobile device means a smartphone, tablet, or any other hand-held or wearable
     communication device that allows you to electronically store or electronically present
     your debit card or debit card number (digital card number) and use that digital card
     number to make debit card transactions.

                                                                                                        responsibilities
     When you use your debit card with your mobile device for transactions:
     •   Availability may be affected by your mobile carrier’s coverage area, and your mobile             Rights and
         carrier may charge you message and data rates, or other fees.
     •   Your debit card information is sent across wireless and computer networks.
     •   Information about your mobile device may be transmitted to us.
     •   You should secure the mobile device the same as you would your cash, checks, credit
                                                                                                        savings accounts




         cards, and other valuable information. We encourage you to password protect or
                                                                                                          Checking and




         lock your mobile device to help prevent an unauthorized person from using it.
     •   Please notify us promptly if your mobile device containing your digital card number
         is lost or stolen.
     •   When you make a purchase or payment using your mobile device, the merchant will
         not provide an option for cash back.
     •   Some Wells Fargo ATMs within secure locations may require a physical card for entry.
                                                                                                        banking services




     •   You can access Wells Fargo ATMs that display the Contactless Symbol by holding your
                                                                                                           Electronic




         mobile device close to the Contactless Symbol.
     •   Each time you access a Wells Fargo ATM with your mobile device and card PIN, you can
         perform one monetary transaction (such as a cash withdrawal), or one non-monetary
         transaction (such as a balance inquiry) before your one monetary transaction.


                                                                                                   48
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 67 of 83 PageID 6
         Debit cards and ATM cards
         •  If you are accessing a Wells Fargo ATM in Assisted-Service mode using your mobile
            device, your card’s daily ATM withdrawal limit will apply and you will not be able to
            access accounts that are not linked to your card.
         When you use your debit card with your mobile device for transactions, third parties,
         such as merchants, card association networks, mobile carriers, digital wallet operators,
         mobile device manufacturers, and software application providers may 1) use and
         receive your digital card number, and 2) receive information about your mobile device.
         If you have enrolled in Overdraft Protection and/or Debit Card Overdraft Service, those
         terms will apply to debit card transactions made through a mobile device. For additional
         information, please see the section on “Available balance, posting order, and overdrafts.”
         We may, at any time, partially or fully restrict your ability to make debit card
         transactions through a mobile device. If you want to remove your digital card number
         from your mobile device, please contact us using the information listed in the “How to
         reach Wells Fargo” section.

         ATM Access Codes
         Upon your request, we may provide you with a secure access code. This code (when
         used together with the PIN associated with your eligible card) allows you to access
         your accounts for certain transactions at Wells Fargo ATMs. Use of this code with
         the associated card PIN is equivalent to use of the card at a Wells Fargo ATM. Some
         Wells Fargo ATMs within secure locations may require a physical card for entry.
         We will display your code within our mobile app or send it to your mobile phone via text
         message if requested. Availability may be affected by your mobile carrier’s coverage
         area, and your mobile carrier may charge you message and data rates, or other fees. The
         length of time your code can be used will be provided with the code. Each access code
         is temporary and can be used only once. With each access code you enter at the ATM,
         you can perform one monetary transaction (such as a cash withdrawal), or one non-
         monetary transaction (such as a balance inquiry) before your one monetary transaction.
         Note: If you are accessing a Wells Fargo ATM in Assisted-Service mode using an ATM
         access code, your card’s daily ATM withdrawal limit will apply and you will not be able to
         access accounts that are not linked to your card.
         Your use of ATM access codes is subject to the following frequency limitations:
         • We will send you no more than four ATM access codes in a rolling 24-hour period,
            regardless of how many applicable cards you have or whether those ATM access
            codes are used. This limit will apply regardless of how you request or how we send
            the ATM access codes.
         • We will allow no more than four cash withdrawal transactions per card in a rolling
            30-day period using ATM access codes sent to your mobile phone via text message.
            This limit does not apply to cash withdrawal transactions using ATM access codes
            generated within our mobile app.
         Card on file with merchants
         If you give your debit card number to a merchant with authorization to bill it for recurring
         payments, or to keep it on file for future purchases or payments, the merchant may
         receive updated card information to process such payments, for example, if the merchant
         participates in the Visa Account Updater Service or a similar service. However, since not all
         merchants receive updated card information, we recommend you notify each merchant
         of your new debit card number and/or expiration date to ensure your payments continue
         uninterrupted. If you have a card on file with a merchant and want to cancel the payment
         arrangement, be sure to cancel it directly with the merchant.
    49       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 68 of 83 PageID 6
     Debit cards and ATM cards
     Authorization holds for card transactions




                                                                                                            Introduction
     For all card purchase transactions, we may place a temporary hold on some or all of the
     funds in the account linked to your card when we obtain an authorization request. We
     refer to this temporary hold as an authorization hold. The funds subject to the hold will
     be subtracted from your available balance.
     We can place an authorization hold on your account for up to three business days
     (or for up to 30 business days at the Bank’s discretion for certain types of debit card




                                                                                                        through arbitration
                                                                                                        Resolving disputes
     transactions, including but not limited to, international car rental and hotel) from the
     time of the authorization or until the transaction is paid from your account. However, if
     the merchant does not submit the transaction for payment within the time allowed, we
     will release the authorization hold. This means your available balance will increase until
     the transaction is submitted for payment by the merchant and posted to your account.
     If this happens, we must honor the prior authorization and will pay the transaction from
     your account. In some situations, the amount of the hold may differ from the actual
     transaction amount since the merchant may not know the total amount you will spend.




                                                                                                        Important legal
     For example, a restaurant submits the authorization request for your meal before you




                                                                                                          information
     add a tip.
     Note: You might end up overdrawing the account even though the available balance
     appears to show there are sufficient funds to cover your transaction. For example, if a
     merchant does not submit a one-time debit card transaction for payment within three
     business days of authorization (or within 30 business days at the Bank’s discretion




                                                                                                        error notifications
     for certain types of debit card transactions, including but not limited to, international




                                                                                                         Statements and
     car rental and hotel), we must release the authorization hold on the transaction even
     though we will have to honor the transaction. The transaction will be paid from the
     funds in the account when we receive it for payment.
     You should record and track all of your transactions closely to confirm your available
     balance accurately reflects your spending of funds from the account linked to your card.

     Partial authorization for card transactions
     If a debit card or ATM card purchase amount exceeds the current available balance in               responsibilities
     the primary linked checking or savings account when you are making a purchase, you                   Rights and
     may be able to use your available balance to pay for a portion of the total purchase. The
     transaction will be subject to a partial authorization daily purchase limit set by the Bank
     and your card’s daily dollar limit.
     We will first try to approve the full amount of the purchase with the available funds in
     your checking account, account(s) linked for Overdraft Protection, and, if enrolled, using
                                                                                                        savings accounts
                                                                                                          Checking and




     Debit Card Overdraft Service. If we do not approve the full amount of the purchase,
     we may approve a portion of the purchase using the remaining available funds in your
     checking account.
     This is called a partial authorization. The remaining amount of the purchase total would
     need to be covered by another form of payment, such as cash or another card. If you are
     unable/unwilling to provide an additional form of payment, the partial authorization will
     be reversed by the merchant. Not all merchants are able to accept partial authorizations
                                                                                                        banking services




     or process transactions using multiple forms of payment.
                                                                                                           Electronic




     Transactions outside the United States
     If a card is used to make an ATM withdrawal or a purchase outside the United States,
     the network handling the transaction will convert the local currency amount of the
     transaction to U.S. dollars (or, in the case of a purchase only, the merchant handling
     the transaction may convert the currency). If the network converts the currency, it will
                                                                                                   50
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 69 of 83 PageID 6
         Debit cards and ATM cards
         use either a rate selected by the network from the range of rates available in wholesale
         currency markets for the applicable central processing date, which rate may vary from
         the rate the network itself receives or the government-mandated rate in effect for the
         applicable central processing date. If the merchant handling the purchase converts the
         currency, the merchant will determine the currency conversion rate. For each purchase
         transaction completed outside the United States, we may also charge an international
         purchase transaction fee, which we base on the amount provided to us by the network
         (e.g., Visa, MasterCard) in U.S. dollars.

         Ending your card use
         Your card is our property. We may cancel your card at any time without notice to you.
         You may cancel your card at any time by writing to us at the address provided in your
         account statement. If the account is closed or the card is cancelled, you will immediately
         destroy the card(s) and, upon request, tell us in writing that the card(s) has been
         destroyed. If requested, you must immediately return the card(s) to us. If your card is
         cancelled, you must pay for any card transactions made before the card is cancelled.
         For the Wells Fargo Campus Card program, school issued campus cards are the property
         of the school. We may cancel your card banking access at any time without notice to
         you. You may cancel your banking access at any time by writing to us at the address
         provided in your account statement. If your banking access is cancelled, you must pay
         for any card transactions made before the banking access is cancelled.

         Helping protect your card
         Liability for unauthorized transactions according to Regulation E
         (card transactions from consumer accounts only)
         Tell us AT ONCE if you believe your card, card number, PIN, or code has been lost or
         stolen, or if you believe that an electronic fund transfer has been made without your
         permission using information from your check. Telephoning is the best way of keeping
         your possible losses down. You could lose all the money in your account (plus funds in
         any line of credit, savings account, or credit card linked to your account or as part of an
         Overdraft Protection plan). If you tell us within two business days after you learn of the
         loss or theft of your card, card number, PIN, or code, you can lose no more than $50 if
         someone used your credentials without your permission (however, see “Zero Liability
         protection (card transactions from consumer and business accounts only)” below).
         If you do NOT tell us within two business days after you learn of the loss or theft of your
         card, card number, PIN, or code, and we can prove we could have stopped someone from
         using your credentials without your permission if you had told us, you could lose up to
         $500 (however, see “Zero Liability protection (card transactions from consumer and
         business accounts only)” below).
         Also, if your account statement shows transfers that you did not make or authorize,
         including those made by your card, PIN, code, or other means, tell us at once. If you do
         not notify us within 60 days after the statement was mailed or was otherwise made
         available to you, you will be liable for any additional unauthorized transactions that
         occurred after the 60-day period and before you provided notice to us (if we can prove
         we could have stopped those transactions had you promptly notified us). This will apply
         even to unauthorized transactions that occur shortly before you notify us. If a good
         reason (such as a long trip or hospital stay) kept you from telling us, we will extend the
         time periods.


    51    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 70 of 83 PageID 7
     Debit cards and ATM cards
     Zero Liability protection (card transactions from consumer and business




                                                                                                            Introduction
     accounts only)
     For card transactions from consumer accounts only: Your card comes with Wells
     Fargo’s Zero Liability protection, which provides you with more coverage than what
     Regulation E requires for cards accessing consumer accounts (see “Liability for
     unauthorized transactions according to Regulation E (card transactions from consumer
     accounts only)” above).




                                                                                                        through arbitration
                                                                                                        Resolving disputes
     For card transactions from business accounts only: Your card comes with Wells Fargo’s
     Zero Liability protection.
     With Zero Liability protection, you will have no liability for any card transactions that
     you did not make or authorize, so long as those transactions occurred before the end of
     the 60-day period described below.
     If your account statement shows card transactions that you did not make or authorize,




                                                                                                        Important legal
     tell us at once. If you do not notify us within 60 days after the statement was mailed or




                                                                                                          information
     was otherwise made available to you, you will be liable for any additional unauthorized
     card transactions that occurred after the 60-day period and before you provided notice
     to us (if we can prove we could have stopped those card transactions had you promptly
     notified us). This will apply even to unauthorized card transactions that occur shortly
     before you notify us. If a good reason (such as a long trip or hospital stay) kept you from
     telling us, we will extend the time period.




                                                                                                        error notifications
                                                                                                         Statements and
                                                                                                        responsibilities
                                                                                                          Rights and
                                                                                                        savings accounts
                                                                                                          Checking and
                                                                                                        banking services
                                                                                                           Electronic




                                                                                                   52
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 71 of 83 PageID 7
          Debit cards and ATM cards
         Additional information for Wells Fargo Campus Card Program
         customers
         Campus debit and campus ATM cards are available for students, faculty, and staff of
         colleges and universities (“schools”) that participate in the Wells Fargo Campus Card
         program. Campus debit cards can be identified by the Visa® logo on the front of the card;
         campus ATM cards do not include a Visa logo.
         Wells Fargo campus cards are available two ways: 1) Wells Fargo issued cards and 2)
         school issued cards. Your school determines which program you participate in.
         A Wells Fargo issued card is produced by Wells Fargo. Currently enrolled students, and
         currently employed faculty members or staff receive them by mail after requesting a
         card. A card may be requested by bringing a valid school ID to a Wells Fargo branch. It
         must be linked to an eligible new or existing deposit account to be used for purchases
         and ATM transactions and expires five years from the date it was issued. At that time, we
         will issue you a standard Wells Fargo Debit Card.
         A school issued card is produced by the school and given directly to currently enrolled
         students, and currently employed faculty members or staff, by the school. It can be
         linked to an eligible new or existing deposit account to be used for purchases and ATM
         transactions.
         School issued campus ATM cards can be linked to an eligible deposit account at any time
         for up to five years from the date it was issued. At five years, the card expires and can
         no longer be linked to a deposit account or used for purchases or ATM transactions. You
         can contact Wells Fargo and request a standard Wells Fargo Debit or ATM Card to use for
         purchases and ATM transactions.
         Both Wells Fargo and school issued campus cards are subject to daily dollar limits for
         purchases and ATM transactions. The first campus debit or campus ATM card you are
         issued will have the limits listed below. Replacement campus debit or campus ATM cards
         will have the same limits as the card it replaced at the time the replacement card is
         issued. You can confirm your limits by calling us at the number listed in the “How to reach
         Wells Fargo” section, or by viewing them in Wells Fargo Online.

                            Campus debit card limits
                            Your daily ATM withdrawal limit is             $310
                            Your daily purchase limit is                 $1,000
                            Campus ATM card limits
                            Your daily ATM withdrawal limit is             $310
                            Your daily purchase limit is                   $500
         To view the Campus Debit and ATM Card Terms and Conditions, please visit
         wellsfargo.com/debitcardterms (English) or wellsfargo.com/spanishdebitcardterms (Spanish).




    53     Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 72 of 83 PageID 7
        Electronic fund transfer services
        (Consumer accounts only)




                                                                                                                  Introduction
        General rules for electronic fund transfer services
        We offer a variety of electronic fund transfer services you can use to access funds in
        your account(s) and perform other transactions detailed in this section. We describe
        some of these services in this section and also provide certain disclosures that apply to
        the use of electronic fund transfer services with your consumer account. Some of these
        services are governed by separate agreements we give to you at the time your card is




                                                                                                              through arbitration
        mailed or you sign up for the service (e.g., ATM and debit cards, Wells Fargo Online and




                                                                                                              Resolving disputes
        Mobile Banking).
        When you read this section, you will see references to Regulation E. This regulation
        applies to transactions you can perform using your card to access your account, such as
        purchases and ATM transactions. Regulation E also applies to other types of electronic
        fund transfers you can make from or to your account, such as payments made using Bill
        Pay and the direct deposit of your paycheck into your account. Regulation E sets forth the
        basic rights, liabilities, and responsibilities of consumers who use electronic fund transfers




                                                                                                              Important legal
                                                                                                                information
        and of the banks or other persons who offer these services. It includes the actions you
        need to take if you believe your card, your card number, or your Personal Identification
        Number (PIN) has been lost or stolen, or if you notice an error or unauthorized electronic
        fund transfer on your account and the rules regarding your potential liability for these
        transfers. Your responsibilities and protections under Regulation E are described in more
        detail in the “Electronic fund transfer disclosures” section.




                                                                                                              error notifications
        For unauthorized card transactions, in addition to the rights you have under Regulation




                                                                                                               Statements and
        E, Wells Fargo Zero Liability protection provides you with added protection from
        liability. For details, see the “Helping protect your card” section in the “Debit cards and
        ATM cards” part of this Agreement.
        The following table summarizes the types of transactions to which Regulation E applies
        and tells you if Zero Liability protection covers the transaction.

                                  Debit and ATM card transactions
                                                                                                              responsibilities
                                                                                                                Rights and
            Electronic fund                    Description                Transaction   Zero
               transfer                                                     covered   Liability
                                                                           by Reg E1 protection2
        Wells Fargo ATMs             View your account balances,                 √             √
                                     make deposits to or withdraw
                                     from your account, transfer
                                                                                                              savings accounts




                                     funds between your accounts,
                                                                                                                Checking and




                                     make payments to a linked
                                     credit account transfer funds
                                     from your eligible Wells Fargo
                                     credit accounts to your account,
                                     obtain a statement of the last
                                     10 transactions (fees may apply)
                                                                                                              banking services




        Non-Wells Fargo ATMs         Withdraw cash (fees may apply)              √             √
                                                                                                                 Electronic




    1
        For details, see the “Electronic fund transfer disclosures” part of this Agreement.
    2
        For details, see the “Helping protect your card” section in the “Debit cards and ATM cards”
        part of this Agreement.

                                                                                                         54
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 73 of 83 PageID 7
             Electronic fund transfer services
             (Consumer accounts only)

                                Debit and ATM card transactions (continued)
                 Electronic fund                     Description               Transaction   Zero
                    transfer                                                     covered   Liability
                                                                                by Reg E1 protection2
             Purchases at                  Purchase goods and services                √            √
             participating merchants       from merchants accepting
                                           payments through a network
                                           (e.g., Visa and MasterCard) in
                                           which we participate (fees may
                                           apply)
             Over-the counter              Withdraw cash through a teller             √            √
             (teller assisted) cash
             disbursements at a
             Wells Fargo location
             Over-the counter         Withdraw cash through a non-                    √            √
             (teller assisted) cash   Wells Fargo teller (fees may
             disbursements at a       apply)
             non-Wells Fargo location
             Bill payments                 Authorize one-time or recurring            √            √
                                           electronic payments from your
                                           account using information from
                                           your card

              Electronic transfers, payments, credits, and electronic check conversions
                 Electronic fund                     Description               Transaction  Zero
             transfer services (EFT)                                           covered by Liability
                                                                                  Reg E1 protection2
             Transfers                     Send or receive transfers                  √
                                           between your accounts or to
                                           other recipients at Wells Fargo
                                           or other financial institutions
             Payments                      One-time or recurring payments             √
                                           from your account that you
                                           initiate or preauthorize for
                                           withdrawal from your account
             Credits                       Manual or automatic electronic             √
                                           deposits to your account, such
                                           as payroll or benefits payments




         1
             For details, see the “Electronic fund transfer disclosures” part of this Agreement.
         2
             For details, see the “Helping protect your card” section in the “Debit cards and ATM cards”
             part of this Agreement.

    55        Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 74 of 83 PageID 7
        Electronic fund transfer services
        (Consumer accounts only)




                                                                                                               Introduction
         Electronic transfers, payments, credits, and electronic check conversions
                                       (continued)
        Electronic fund                        Description                Transaction  Zero
    transfer services (EFT)                                               covered by Liability
                                                                             Reg E1 protection2
        Electronic check             Electronic fund transfer using              √




                                                                                                           through arbitration
                                                                                                           Resolving disputes
        conversions                  information from a check (e.g.,
                                     the Bank’s routing number and
                                     your account number)

                                      Phone Bank transactions
        Electronic fund                        Description                Transaction  Zero
    transfer services (EFT)                                               covered by Liability




                                                                                                           Important legal
                                                                             Reg E1 protection2




                                                                                                             information
        Phone Bank Transactions A request to the Phone Bank to
        (not under a written    make a transaction to and from
        agreement or plan)      your account
        Phone Bank Transactions The Phone Bank, under                            √
        (under a written        an agreement, can make




                                                                                                           error notifications
                                                                                                            Statements and
        agreement or plan)      transactions to and from your
                                account




                                                                                                           responsibilities
                                                                                                             Rights and
                                                                                                           savings accounts
                                                                                                             Checking and
                                                                                                           banking services
                                                                                                              Electronic




    1
        For details, see the “Electronic fund transfer disclosures” part of this Agreement.
    2
        For details, see the “Helping protect your card” section in the “Debit cards and ATM cards”
        part of this Agreement.

                                                                                                      56
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 75 of 83 PageID 7
         Electronic fund transfer disclosures
         (Consumer accounts only)
         The following provisions apply to electronic fund transfers to or from your consumer
         deposit account that are governed by Part A of Regulation E.
         Note: These provisions do not apply to remittance transfers (e.g., ExpressSend®
         and consumer-initiated international wire transfers). Remittance transfers you send
         through us are governed by a separate agreement you enter into when you sign up for
         the service or send the remittance transfer.

         Liability for unauthorized transactions according to Regulation E
         Tell us AT ONCE if you believe your card, card number, PIN, or code has been lost or
         stolen, or if you believe that an electronic fund transfer has been made without your
         permission using information from your check. Telephoning is the best way of keeping
         your possible losses down. You could lose all the money in your account (plus funds in
         any line of credit, savings account, or credit card linked to your account or as part of an
         Overdraft Protection plan).
         If you tell us within two business days after you learn of the loss or theft of your
         card, card number, PIN, or code, you can lose no more than $50 if someone used your
         credentials without your permission (however, see the “Helping protect your card”
         section in the “Debit card and ATM card” part of this Agreement).
         If you do NOT tell us within two business days after you learn of the loss or theft of your
         card, card number, PIN, or code, and we can prove we could have stopped someone from
         using your credentials without your permission if you had told us, you could lose up to
         $500 (however, see the “Helping protect your card” section in the “Debit card and ATM
         card” part of this Agreement).
         Also, if your account statement shows transfers that you did not make or authorize,
         including those made by your card, PIN, code, or other means, tell us at once. If you do
         not notify us within 60 days after the statement was mailed or was otherwise made
         available to you, you will be liable for any additional unauthorized transactions that
         occurred after the 60-day period and before you provided notice to us (if we can prove
         we could have stopped those transactions had you promptly notified us). This will apply
         even to unauthorized transactions that occur shortly before you notify us. If a good
         reason (such as a long trip or hospital stay) kept you from telling us, we will extend the
         time periods.

         Contact in the event of unauthorized transfer
         If you believe your card, card number, PIN, or code has been lost or stolen, call
         Wells Fargo Phone Bank at 1-800-869-3557 or the number listed on your statement,
         or write to us at Wells Fargo, Customer Correspondence, P.O. Box 6995, Portland, OR,
         97228-6995.
         You should also call the number or write to the address listed above if you believe
         a transfer has been made using the information from your check without your
         permission.

         Preauthorized credits to your account
         If you have arranged to have direct deposits made to your account at least once every
         60 days from the same person or company, you can check Wells Fargo Online or Mobile
         banking, enroll in account alerts, or call Wells Fargo Phone Bank at 1-800-869-3557 to
         find out whether or not the deposit has been made.


    57    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 76 of 83 PageID 7
     Electronic fund transfer disclosures
     (Consumer accounts only)




                                                                                                                Introduction
     Account statements
     Account statements are available as online statements or as paper statements sent by
     postal mail.
                 You must be 13 years old or older to receive online statements.
     Checking accounts will get a monthly account statement. Savings accounts will
     generally get a quarterly account statement, but will get a monthly account statement




                                                                                                            through arbitration
                                                                                                            Resolving disputes
     if you do one of the following:
     • Set up automatic transfers into your savings account,
     • Have electronic fund transfer activity in the account, or
     • Have a combined statement for your checking and savings accounts.

     Handling preauthorized payments
     •   Right to stop payment: If you have told us in advance to make regular (recurring)




                                                                                                            Important legal
                                                                                                              information
         payments out of your account, you can stop any of these payments. Here’s how:
         Call Wells Fargo Phone Bank at 1-800-869-3557, or write to us at Wells Fargo,
         Customer Correspondence, P.O. Box 6995, Portland, OR, 97228-6995, in time for us
         to receive your request three business days or more before the payment is scheduled.
         If you call, we may also require you to put your request in writing and get it to us within
         14 days after you call. There is no fee to stop a recurring preauthorized payment using




                                                                                                            error notifications
                                                                                                             Statements and
         the debit card.
     •   Notice of varying amounts: If the amount of these regular (recurring) payments
         vary, the party you are going to pay should tell you 10 days before each payment,
         when it will be made and how much it will be. (The party you are going to pay may
         allow you to choose to get this notice only when the payment would differ by more
         than a certain amount from the previous payment, or when the amount would fall
         outside certain limits that you set.)
     •   Liability for failure to stop payment: If you order us to stop one of these payments
                                                                                                            responsibilities
                                                                                                              Rights and
         three business days or more before the transfer is scheduled, and we do not do so,
         we will pay for your losses or damages.
     Electronic check conversion
     You may authorize a merchant or other payee to make a one-time electronic payment from
     your account using information from your check to 1) pay for purchases, or 2) pay bills.
     Account inquiry
                                                                                                            savings accounts
                                                                                                              Checking and




     You have the right to contact us to find out whether an electronic transfer has been credited
     or debited to your account. Call Wells Fargo Bank at 1-800-869-3557, or write to us at
     Wells Fargo, Customer Correspondence, P.O. Box 6995, Portland, OR 97228-6995.
     Receipts
     You can get a receipt at the time you make any transfer to or from your account using one
     of our ATMs or when you use your card at a merchant terminal.
                                                                                                            banking services
                                                                                                               Electronic




                                                                                                       58
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 77 of 83 PageID 7
         Electronic fund transfer disclosures
         (Consumer accounts only)
         Our liability for failure to make transfers
         If we do not complete a transfer to or from your account on time or in the correct
         amount according to our agreement with you, we will be liable for your losses or
         damages. However, there are some exceptions. For instance, we will not be liable if:
         • Through no fault of ours, you do not have enough money in your account to make
             the transfer,
         • The transfer would go over the credit limit on a credit account linked for Overdraft
             Protection,
         • The ATM where you are making the transfer does not have enough cash,
         • The terminal or system was not working properly and you knew about the
             breakdown when you started the transfer,
         • Circumstances beyond our control (such as fire or flood) prevent the transfer,
             despite reasonable precautions we have taken, or
         • There is some other exception stated in our Agreement with you.

         In case of errors or questions about your electronic fund transfers
         If you see an error or have questions about your electronic transfers, if you think your
         deposit statement or receipt is wrong, or if you need more information about a transfer
         listed on an account statement or receipt, call Wells Fargo Phone Bank at 1-800-869-
         3557 or the number listed on your account statement, or write to us at Wells Fargo,
         Customer Correspondence, P.O. Box 6995, Portland, OR, 97228-6995 as soon as you
         can. We must hear from you no later than 60 days after we send the FIRST account
         statement on which the problem or error appeared, and you should take the following
         actions:
         •    Tell us your name and account number (if any) and the dollar amount of the
              suspected error.
         •    Describe the error or the transfer you are unsure about, and explain as clearly as you
              can why you believe it is an error or why you need more information.
         If you tell us in person or by phone, we may require that you send us your complaint or
         question in writing within 10 business days.

         Investigations
         We will determine whether an error occurred within 10 business days after we hear
         from you and will correct any error promptly. If we need more time, however, we may
         take up to 45 days to investigate your complaint or question. If we need more time, we
         will credit your account within 10 business days for the amount you think is in error,
         so that you will have the use of the money during the time it takes us to complete our
         investigation. If we ask you to put your complaint or question in writing and we do not
         receive it within 10 business days, we may not credit your account.
         For errors involving new accounts, point-of-sale transactions, or foreign-initiated
         transactions, we may take up to 90 days to investigate your complaint or question.
         For new accounts, we may take up to 20 business days to credit your account for the
         amount you think is in error.
         We will tell you the results within three business days after completing our
         investigation. If we decide that there was no error, we will send you a written
         explanation. You may ask for copies of the documents that we used in our investigation.

    59       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 78 of 83 PageID 7
     Phone Bank Services
     How do we verify your identity when you call?




                                                                                                           Introduction
     If you have an assigned PIN for your debit or ATM card, or have a PIN issued only for
     authentication purposes with no associated debit or ATM card, we use your PIN to
     confirm your identity to allow you to use the automated phone bank system.
     If a PIN has not been assigned or if you do not use the automated phone bank system,
     we will ask for and use a variety of information to verify your identity.

     What transactions are authorized?




                                                                                                       through arbitration
                                                                                                       Resolving disputes
     You authorize us to comply with any request of a caller using Wells Fargo’s telephone
     banking services, including without limitation a request to transfer funds between or
     among your accounts, provided we authenticate the caller in compliance with one of the
     identity verification procedures described above.

     Are we allowed to cancel your PIN issued only for authentication
     purposes?




                                                                                                       Important legal
                                                                                                         information
     Yes, we may cancel your PIN issue only for authentication purposes at any time without
     notice. If you use a PIN that is not associated with a card, you must use it at least once
     every six months to ensure we do not cancel your PIN due to inactivity.

     How can you change your PIN?
     If you know your PIN associated with a debit or ATM card, you may use the automated




                                                                                                       error notifications
     phone system or ATM to change your PIN. If you know your PIN issued only for




                                                                                                        Statements and
     authentication purposes, you may use the automated phone system to change your
     PIN.
     If you do not know your PIN, you may change your PIN at a banking location or by calling
     us to request the mailing of a new randomly selected PIN.
     Consumer: Wells Fargo Phone Bank at 1-800-TO-WELLS (1-800-869-3557)
     Business: Wells Fargo National Business Banking Center at 1-800-CALL-WELLS
                                                                                                       responsibilities
     (1-800-225-5935)
                                                                                                         Rights and
                                                                                                       savings accounts
                                                                                                         Checking and
                                                                                                       banking services
                                                                                                          Electronic




                                                                                                  60
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 79 of 83 PageID 7
         Funds transfer services
         The following provisions are in addition to, and not in place of, any other agreements you
         have with us regarding funds transfers. The following provisions apply to funds transfers to
         or from your account. The terms “funds transfer,” “funds transfer system,” “payment order,”
         and “beneficiary” are used here as defined in Article 4A of the Uniform Commercial Code -
         Funds Transfers, as adopted by the state whose laws govern your account. As used in these
         provisions, a funds transfer does not include a transaction made using a Wells Fargo issued
         card. Examples of covered funds transfers are a preauthorized automatic transaction (ACH)
         like your car or mortgage payment, and wire transfers.

         Rules of funds transfer systems
         Funds transfers to or from your account will be governed by the rules of any funds
         transfer system through which the transfers are made (“System Rules”), including
         Fedwire, the National Automated Clearing House Association, the Electronic Check
         Clearing House Organization, any regional association (each an ACH), the Clearing
         House Interbank Payments System (CHIPS), the Society for Worldwide Interbank
         Financial Telecommunication (“SWIFT”) and the RTP system (“RTP System”). We are
         under no obligation to honor, in whole or in part, any payment order or other instruction
         that could result in our contravention of applicable law, including, without limitation,
         requirements of the U.S. Department of the Treasury’s Office of Foreign Assets Control
         (“OFAC”) and the Financial Crimes Enforcement Network (“FinCEN”).

         Sending funds transfers/Means of transmission
         In acting upon transfer instructions received from you, we may use any means of
         transmission, funds transfer system, clearing house or intermediary bank that we
         reasonably select.

         Notice of funds transfers
         We will notify you of funds electronically debited from or credited to your account
         through the account statement for your account covering the period in which the
         transaction occurred. We are under no obligation to provide you with any additional
         notice or receipt.

         Reliance on identification numbers
         If an instruction or order to transfer funds describes the party to receive payment
         inconsistently by name and account number, we will rely on the beneficiary account
         number even if the account number identifies a party different from the named
         recipient. If an instruction or order to transfer funds describes a participating financial
         institution inconsistently by name and identification number, the identification number
         may be relied upon as the proper identification of the financial institution.

         Duty to report unauthorized or erroneous funds transfers
         You will exercise ordinary care to determine whether a funds transfer from your account was
         either not authorized or inaccurate, and you will notify us of the facts within a reasonable
         time not exceeding 14 days after you have received notice from us that the instruction or
         order was accepted or your account was debited or credited for the funds transfer, whichever
         is earlier. You must notify us within 14 days to be entitled to a refund from us. If you do not
         notify us within 14 days, we will be entitled to retain payment for the funds transfer.

         Erroneous payment orders
         We have no obligation to detect errors you make in payment orders (e.g., an instruction

    61    Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 80 of 83 PageID 8
     Funds transfer services
     to pay a beneficiary not intended by you or to pay an amount greater than the amount
     intended by you, or a transmission of a duplicate payment order previously sent by




                                                                                                              Introduction
     you). If we detect an error on one or more occasions, we will not be obligated to detect
     errors in any future payment order. We will rely on the beneficiary account number and
     beneficiary bank identification number (e.g., IBAN, RTN, or SWIFT BIC) you provide with
     an instruction or order. You could lose the funds if you provide incomplete or inaccurate
     information.

     ACH transactions




                                                                                                          through arbitration
                                                                                                          Resolving disputes
     In addition to the other terms in the Agreement, the following terms and conditions
     apply to payments to or from your account that you transmit through an ACH:
     •   Your rights as to payments to or from your account will be based on the laws
         governing your account.
     •   When we credit your account for an ACH payment, the payment is provisional until
         we receive final settlement through a Federal Reserve Bank or otherwise receive




                                                                                                          Important legal
         payment.




                                                                                                            information
     •   If we do not receive final settlement or payment, we are entitled to a refund from
         you for the amount credited to your account.
     •   You hereby authorize any Originating Depository Financial Institution (ODFI) to
         initiate, pursuant to ACH Operating Rules, ACH debit entries to your account for
         presentment or re-presentment of items written or authorized by you.




                                                                                                          error notifications
     Reversal or return of ACH transactions




                                                                                                           Statements and
     Consumer accounts only: You have the right to reverse any unauthorized ACH payment
     that was debited from your account. If you give us written notice that you want to
     reverse a payment, we will credit your account for the amount of the payment. You
     must notify us no later than 15 days after we send you, or otherwise make available to
     you, your account statement that reflects the payment you want to reverse. This right
     of reversal is in addition to your right to stop payment.
     Business accounts only: Under the ACH Rules, the Bank can return any non-consumer                    responsibilities
     ACH debit entry as unauthorized until midnight of the business day following the                       Rights and
     business day the Bank posts the entry to your account. In order for the Bank to meet
     this deadline, you are required to notify us to return any non-consumer ACH debit entry
     as unauthorized by the cutoff time we separately disclose. The cutoff time is currently
     3:00 PM Central Time. If you do not notify us in a timely manner of the unauthorized
     non-consumer ACH debit entry, we will not be able to return it without the cooperation
                                                                                                          savings accounts




     and agreement of the originating bank and the originator of the debit entry. Any other
                                                                                                            Checking and




     effort to recover the funds must occur solely between you and the originator of the
     entry.

     Stop payment orders on ACH debit entries
     An “ACH Debit Entry” is an item requesting the withdrawal of funds from your account
     through ACH. You may request a stop payment order for an ACH debit entry that has not
                                                                                                          banking services




     already been paid from your account sender/payee. To be effective, a stop payment order
     must be received in a time and manner that gives Bank a reasonable opportunity to act on
                                                                                                             Electronic




     the applicable ACH debit entry. If you provide oral instructions, we may require confirmation
     in writing. If such written confirmation is not received, we may remove the stop payment
     order after fourteen (14) days. An instruction to revoke a stop payment order must be
     received in a time and manner that gives us a reasonable opportunity to act on it.

                                                                                                     62
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 81 of 83 PageID 8
         Funds transfer services
         To place a stop payment order on an ACH debit entry, you must provide the following
         information: (i) your account number (ii) amount of the ACH debit entry, (iii) effective
         date, and (iv) payee name. We may request additional information and may, at our
         sole discretion, use only a portion of the required information in order to identify the
         ACH debit entry. We may be able to place a stop payment order based on the company
         identification number of the sender/payee, but this may stop all ACH entries received
         from this sender/payee.

         Additional information on ACH debit entries
         Information you provided that is incorrect or subject to change (for example, if the sender
         changes its company identification number or individual identification number) may
         result in payment of the ACH debit entry. You acknowledge this risk and agree that you
         are responsible for notifying the sender of the ACH debit entry that your authorization
         has been revoked. You agree to indemnify and hold us harmless from and against any loss
         incurred by us as a result of our paying an ACH debit entry if any of the information relied
         upon in the stop payment order is incorrect or incomplete (or as a result of our not paying
         an ACH debit entry for which a valid stop payment order is in effect).

         Liability for transactions not covered by Regulation E
         For purchases and other transactions in consumer accounts not governed by Regulation
         E, you are liable for all losses relating to unauthorized funds transfers that do not result
         solely from our negligence or intentional misconduct, unless the laws governing your
         account require lesser liability.

         Receiving RTP® Payments
         The following additional terms apply to any real-time payments we receive for credit
         to your account through the RTP System. The terms “sender,” “receiver,” and “sending
         participant” are used here as defined in the system rules governing RTP payments
         (“RTP Rules”). In addition to the RTP Rules, RTP payments will be governed by the laws
         of the state of New York, including New York’s version of Article 4A of the Uniform
         Commercial Code, as applicable, without regard to its conflict of laws principles.
         •    The RTP System may be used only for eligible payments between a sender and
              receiver whose accounts are located in the United States. You may not send or
              receive payments on behalf of any person or entity not domiciled in the United
              States. RTP payments that are permitted under the RTP Rules and our requirements
              are considered eligible payments for purposes of this Agreement.
         •    RTP payments cannot be cancelled or amended by the sender. If we receive a
              message from a sending participant requesting return of an RTP payment received
              for credit to your account, we may notify you of that request. You are not obligated
              under the RTP Rules to comply with any such request for return of funds. Any
              dispute between you and the sender of an RTP payment should be resolved between
              you and the sender.
         •    If you do not wish to accept an RTP credit received to your account, you may request
              that we return such payment to the sender. We may, at our sole discretion, attempt
              to honor such request but will have no liability for our failure to do so.
         •    RTP payments are typically completed within thirty (30) seconds of transmission of
              the RTP payment by the sender, unless the RTP payment fails or is delayed due to a
              review by us or the sending participant, such as for fraud, regulatory, or compliance
              purposes. Transaction limits imposed by the RTP System or sending participant may
              also prevent RTP payments from being sent to your account.


    63       Deposit Account Agreement – Effective November 9, 2020
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 82 of 83 PageID 8
     Funds transfer services
     We are under no obligation to honor, in whole or in part, any payment order or other
     instruction that could result in our contravention of applicable law, including, without




                                                                                                         Introduction
     limitation, requirements of the U.S. Department of the Treasury’s Office of Foreign
     Assets Control (“OFAC”) and the Financial Crimes Enforcement Network (“FinCEN”).




                                                                                                     through arbitration
                                                                                                     Resolving disputes
                                                                                                     Important legal
                                                                                                       information
                                                                                                     error notifications
                                                                                                      Statements and
                                                                                                     responsibilities
                                                                                                       Rights and
                                                                                                     savings accounts
                                                                                                       Checking and
                                                                                                     banking services
                                                                                                        Electronic




                                                                                                64
ase 6:20-cv-02218 Document 1 Filed 12/04/20 Page 83 of 83 PageID 8
      How to reach Wells Fargo
       Wells Fargo accepts Telecommunications Relay Services calls.
       Wells Fargo Online®                         Visit wellsfargo.com
                                                   or call 1-800-956-4442
       Wells Fargo Business Online®                Visit wellsfargo.com/biz
                                                   or call 1-800-956-4442
       Wells Fargo Phone Bank                      1-800-TO-WELLS
                                                   (1-800-869-3557)
        Spanish-speaking customers                 1-877-PARA-WFB
                                                   (1-877-727-2932)
        TTY/TDD for deaf and                       1-800-877-4833
        hard-of-hearing customers
       National Business Banking Center            1-800-CALL-WELLS
                                                   (1-800-225-5935)
        Spanish-speaking customers                 1-877-337-7454
        TTY/TDD for deaf and                       1-800-877-4833
        hard-of-hearing customers
       Wells Fargo Mobile®                         Visit
                                                   Consumer: wellsfargo.com
                                                   Business: wellsfargo.com/biz/mobile/
                                                   or call 1-866-863-6762
       Portfolio by Wells Fargo® customers         1-800-742-4932
                                                   1-800-600-4833 (TTY/TDD for deaf
                                                   and hard-of-hearing customers)
       IRA and ESA customers                       1-800-BEST-IRA
                                                   (1-800-237-8472)
       Customers outside the U.S.                  Visit wellsfargo.com/help/
                                                   international-access-codes to view a
                                                   list of our International Access Codes.

      For all other accounts, please refer to your statement for contact information.




      This Agreement governs deposit accounts maintained at Wells Fargo Bank, N.A.
      © 2020 Wells Fargo Bank, N.A. All rights reserved.
      Member FDIC.
      CCB2018 (11/20)
